Exhibit 10.3

 

 

LOAN AGREEMENT

Dated as of September 3, 2015

Between

CIO INTELLICENTER, LIMITED PARTNERSHIP,

as Borrower

and

KEYBANK NATIONAL ASSOCIATION,

as Lender

Loan No. 10099360



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION      1   

Section 1.1

  Definitions      1   

Section 1.2

  Principles of Construction      27    ARTICLE II - GENERAL TERMS      28   

Section 2.1

  Loan Commitment; Disbursement to Borrower      28   

2.1.1

  Agreement to Lend and Borrow      28   

2.1.2

  Single Disbursement to Borrower      28   

2.1.3

  The Note, Security Instrument and Loan Documents      29   

2.1.4

  Use of Proceeds      29   

Section 2.2

  Interest Rate      29   

2.2.1

  Interest Rate      29   

2.2.2

  Interest Calculation      29   

2.2.3

  Default Rate      29   

2.2.4

  Usury Savings      30   

Section 2.3

  Loan Payment      30   

Section 2.4

  Prepayments      30   

Section 2.5

  Intentionally Deleted      30   

Section 2.6

  Release of Property      30   

2.6.1

  Release of Property      30   

Section 2.7

  Clearing Account/Cash Management      31   

2.7.1

  Clearing Account      31   

2.7.2

  Cash Management Account      32   

2.7.3

  Payments Received under the Cash Management Agreement      33    ARTICLE III -
CONDITIONS PRECEDENT      33   

Section 3.1

  Conditions Precedent to Closing      33    ARTICLE IV - REPRESENTATIONS AND
WARRANTIES      34   

Section 4.1

  Borrower Representations      34   

4.1.1

  Organization      34   

4.1.2

  Proceedings      34   

4.1.3

  No Conflicts      34   

4.1.4

  Litigation      34   

4.1.5

  Agreements      35   

4.1.6

  Title      35   

4.1.7

  Solvency      35   

4.1.8

  Full and Accurate Disclosure      36   

4.1.9

  No Plan Assets      36   

4.1.10

  Compliance      36   

4.1.11

  Financial Information      37   

4.1.12

  Condemnation      37   

4.1.13

  Federal Reserve Regulations      37   

4.1.14

  Utilities and Public Access      37   

 

i



--------------------------------------------------------------------------------

4.1.15

  Not a Foreign Person      37   

4.1.16

  Separate Lots      37   

4.1.17

  Assessments      38   

4.1.18

  Enforceability      38   

4.1.19

  No Prior Assignment      38   

4.1.20

  Insurance      38   

4.1.21

  Use of Property      38   

4.1.22

  Certificate of Occupancy; Licenses      38   

4.1.23

  Flood Zone      38   

4.1.24

  Physical Condition      38   

4.1.25

  Boundaries      39   

4.1.26

  Leases      39   

4.1.27

  Survey      39   

4.1.28

  Inventory      40   

4.1.29

  Filing and Recording Taxes      40   

4.1.30

  Special Purpose Entity/Separateness      40   

4.1.31

  Management Agreement      40   

4.1.32

  Illegal Activity      41   

4.1.33

  No Change in Facts or Circumstances; Disclosure      41   

4.1.34

  Investment Company Act      41   

4.1.35

  Embargoed Person      41   

4.1.36

  Principal Place of Business; State of Organization      41   

4.1.37

  Environmental Representations and Warranties      41   

4.1.38

  Cash Management Account      42   

Section 4.2

  Survival of Representations      43    ARTICLE V - BORROWER COVENANTS      43
  

Section 5.1

  Affirmative Covenants      43   

5.1.1

  Existence; Compliance with Legal Requirements      43   

5.1.2

  Taxes and Other Charges      44   

5.1.3

  Litigation      45   

5.1.4

  Access to Property      45   

5.1.5

  Notice of Default      45   

5.1.6

  Cooperate in Legal Proceedings      45   

5.1.7

  Perform Loan Documents      46   

5.1.8

  Award and Insurance Benefits      46   

5.1.9

  Further Assurances      46   

5.1.10

  Principal Place of Business, State of Organization      46   

5.1.11

  Financial Reporting      47   

5.1.12

  Business and Operations      49   

5.1.13

  Title to the Property      50   

5.1.14

  Costs of Enforcement      50   

5.1.15

  Estoppel Statement      50   

5.1.16

  Loan Proceeds      51   

5.1.17

  Intentionally Omitted      51   

5.1.18

  Confirmation of Representations      51   

5.1.19

  Environmental Covenants      51   

 

ii



--------------------------------------------------------------------------------

5.1.20

  Leasing Matters      53   

5.1.21

  Alterations      55   

5.1.22

  Operation of Property      56   

5.1.23

  Embargoed Person      56   

Section 5.2

  Negative Covenants      57   

5.2.1

  Operation of Property      57   

5.2.2

  Liens      57   

5.2.3

  Dissolution      57   

5.2.4

  Change In Business      58   

5.2.5

  Debt Cancellation      58   

5.2.6

  Zoning      58   

5.2.7

  No Joint Assessment      58   

5.2.8

  Intentionally Omitted      58   

5.2.9

  ERISA      58   

5.2.10

  Transfers      59    ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION      65   

Section 6.1

  Insurance      65   

Section 6.2

  Casualty      69   

Section 6.3

  Condemnation      69   

Section 6.4

  Restoration      70    ARTICLE VII - RESERVE FUNDS      74   

Section 7.1

  Intentionally Omitted      74   

Section 7.2

  Tax and Insurance Escrow Fund      74   

Section 7.3

  Replacements and Replacement Reserve      75   

7.3.1

  Replacement Reserve Fund      75   

7.3.2

  Disbursements from Replacement Reserve Account      75   

7.3.3

  Performance of Replacements      76   

7.3.4

  Failure to Make Replacements      79   

7.3.5

  Balance in the Replacement Reserve Account      79   

Section 7.4

  Rollover Reserve      79   

7.4.1

  Deposits to Rollover Reserve Fund      79   

7.4.2

  Withdrawal of Rollover Reserve Funds      80   

Section 7.5

  Excess Cash Flow Reserve Fund      80   

7.5.1

  Deposits to Excess Cash Flow Reserve Account      80   

7.5.2

  Release of Excess Cash Flow Reserve Funds      80   

Section 7.6

  Reserve Funds, Generally      80   

Section 7.4

  Morgan Stanley Reserve      81   

7.7.1

  Deposits to Morgan Stanley Reserve Fund      81   

7.7.2

  Release of Morgan Stanley Reserve Funds      82   

Section 7.8

  Major Tenant Rollover Reserve      82   

7.8.1

  Deposits to Major Tenant Rollover Reserve Fund      82   

7.7.2

  Withdrawal of Major Tenant Rollover Reserve Fund      83    ARTICLE VIII -
DEFAULTS      83   

Section 8.1

  Event of Default      83   

Section 8.2

  Remedies      86   

Section 8.3

  Remedies Cumulative; Waivers      87   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX - SPECIAL PROVISIONS      88   

Section 9.1

  Securitization      88   

9.1.1

  Sale of Notes and Securitization      88   

9.1.2

  Securitization Costs      89   

Section 9.2

  Right To Release Information      89   

Section 9.3

  Exculpation      90   

Section 9.4

  Matters Concerning Manager      92   

Section 9.5

  Servicer      93    ARTICLE X - MISCELLANEOUS      93   

Section 10.1

  Survival      93   

Section 10.2

  Lender’s Discretion      93   

Section 10.3

  Governing Law      94   

Section 10.4

  Modification, Waiver in Writing      95   

Section 10.5

  Delay Not a Waiver      95   

Section 10.6

  Notices      95   

Section 10.7

  Intentionally Omitted      96   

Section 10.8

  Headings      97   

Section 10.9

  Severability      97   

Section 10.10

  Preferences      97   

Section 10.11

  Waiver of Notice      97   

Section 10.14

  Schedules Incorporated      99   

Section 10.15

  Offsets, Counterclaims and Defenses      99   

Section 10.16

  No Joint Venture or Partnership; No Third Party Beneficiaries      99   

Section 10.17

  Publicity      99   

Section 10.18

  Waiver of Marshalling of Assets      100   

Section 10.19

  Waiver of Counterclaim      100   

Section 10.20

  Conflict; Construction of Documents; Reliance      100   

Section 10.21

  Brokers and Financial Advisors      100   

Section 10.22

  Prior Agreements      101   

Section 10.23

  Liability      101   

Section 10.24

  Certain Additional Rights of Lender (VCOC)      101   

Section 10.25

  OFAC      102   

Section 10.26

  Duplicate Originals; Counterparts      102    ARTICLE XI – LOCAL LAW
PROVISIONS      102   

Section 11.1

  Inconsistencies      102   

Section 11.2

  Trial by Jury      102   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I      –      Rent Roll Schedule II      –      Intentionally Omitted
Schedule III      –      Organizational Chart of Borrower

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is made as of September 3, 2015 (this “Agreement”), between
KEYBANK NATIONAL ASSOCIATION, a national banking association, having an address
at 11501 Outlook, Suite 300, Overland Park, Kansas 6211 (“Lender”) and CIO
INTELLICENTER, LIMITED PARTNERSHIP, a Delaware limited partnership, having its
principal place of business at c/o City Office REIT, Inc., 1075 West Georgia
Street, Suite 2600, Vancouver, British Columbia V6E 3C9, Canada (“Borrower”).

RECITALS:

A.        Borrower desires to obtain the Loan (as hereinafter defined) from
Lender.

B.        Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrual Period” means the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

“Action” has the meaning set forth in Section 10.3 hereof.

“Additional Insolvency Opinion” means any subsequent Insolvency Opinion.

“Additional Permitted Transfer” has the meaning set forth in Section 5.2.10(f)
hereof.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Party Transfer” has the meaning set forth in Section 5.2.10(g)
hereof.

“Affiliated Manager” means any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“Agent” means KeyBank National Association, or any successor Eligible
Institution acting as Agent under the Cash Management Agreement.



--------------------------------------------------------------------------------

“Amortizing Monthly Payment” has the meaning set forth in the Loan Terms Table
of the Note.

“Amortizing Payment Date” has the meaning set forth in the Loan Terms Table of
the Note.

“Annual Budget” means an operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11(g) hereof for the applicable Fiscal Year or other period.

“Approved Annual Budget” has the meaning set forth in Section 5.1.11(g) hereof.

“Assignment of Management Agreement” means that certain Assignment of Management
Agreement and Subordination of Management Fees, dated as of the date hereof,
among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Availability Threshold” means the greater of $30,000.00 or 1% of the initial
principal balance of the Loan.

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means with respect to any Person (a) such Person filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law that is not dismissed within ninety (90) days of filing;
(c) such Person filing an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(d) such Person consenting to or acquiescing in or joining in an application for
the appointment of a custodian, receiver, trustee, or examiner for such Person
or any portion of the Property; (e) such Person making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Business Day” means a day upon which commercial banks are not authorized or
required by law to close in the city designated from time to time as the place
for receipt of payments.

 

2



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” has the meaning set forth in Section 2.7.2 hereof.

“Cash Management Agreement” means that certain Cash Management Agreement, dated
as of the date hereof, by and among Borrower, Lender and Agent, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Cash Sweep Event” means the occurrence of: (a) an Event of Default; (b) any
Bankruptcy Action of Borrower or Manager; (c) a DSCR Trigger Event or (d) a
Major Tenant Trigger Event.

“Cash Sweep Event Cure” means (a) if the Cash Sweep Event is caused solely by
the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.25 to 1.00 or greater for two (2) consecutive quarters based
upon the trailing three (3) month period immediately preceding each date of
determination, (b) if the Cash Sweep Event is caused by an Event of Default, the
cure of such Event of Default in accordance with the terms and conditions of the
Loan Documents, (c) if the Cash Sweep Event is caused by a Bankruptcy Action of
Manager, if Borrower replaces the Manager with a Qualified Manager under a
Replacement Management Agreement within sixty (60) days of such Bankruptcy
Action or (d) if the Cash Sweep Event is caused by a Major Tenant Trigger Event,
the completion of the applicable Major Tenant Cure Event; provided, however,
that, such Cash Sweep Event Cure set forth in this definition shall be subject
to the following conditions, (i) no Event of Default shall have occurred and be
continuing under this Agreement or any of the other Loan Documents at the time
of such Cash Sweep Event Cure, (ii) a Cash Sweep Event Cure may occur no more
than a total of four (4) times in the aggregate during the term of the Loan, and
(iii) Borrower shall have paid all of Lender’s reasonable and documented
out-of-pocket expenses incurred in connection with such Cash Sweep Event Cure
including, reasonable attorney’s fees and expenses. Notwithstanding any
provision in this Agreement to the contrary, in no event shall Borrower have the
right to cure any Cash Sweep Event caused by a Bankruptcy Action of Borrower.

“Cash Sweep Period” means each period commencing on the occurrence of a Cash
Sweep Event and continuing until the earlier of (a) the date of the related Cash
Sweep Event Cure, or (b) until payment in full of all principal and interest on
the Loan and all other amounts payable under the Loan Documents in accordance
with the terms and provisions of the Loan Documents.

“Casualty” has the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” has the meaning set forth in Section 6.4(b)(iii) hereof.

“Casualty Retainage” has the meaning set forth in Section 6.4(b)(iv) hereof.

“Clearing Account” has the meaning set forth in Section 2.7.1 hereof.

 

3



--------------------------------------------------------------------------------

“Clearing Account Agreement” means that certain Clearing Account - Deposit
Account Control Agreement dated the date hereof among Borrower, Lender and
Clearing Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, relating to funds deposited in the
Clearing Account.

“Clearing Bank” means the clearing bank which establishes, maintains and holds
the Clearing Account, which shall be an Eligible Institution acceptable to
Lender in its reasonable discretion.

“Closing Date” means the date of the funding of the Loan.

“Code” means the Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto, and applicable
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” have correlative meanings.

“Current Owner” has the meaning set forth in Section 5.2.10(f) hereof.

“Debt” means the Outstanding Principal Balance of the Loan set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums (including any Prepayment Consideration (as
defined in the Note)) due to Lender in respect of the Loan under the Note, this
Agreement, the Security Instrument or any other Loan Document.

“Debt Service” means, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” means a ratio for the applicable period in which:

(a)        the numerator is the Net Operating Income (excluding interest on
credit accounts and using annualized operating expenses for any recurring
expenses not paid monthly (e.g., Taxes and Insurance Premiums)) for such period
as set forth in the financial statements required hereunder, without deduction
for (i) actual management fees incurred in connection with the operation of the
Property, or (ii) amounts paid to the Reserve Funds, less (A) management fees
equal to the greater of (1) assumed management fees of 2% of Gross Income from
Operations and (2) the actual management fees incurred, and (B) annual
Replacement Reserve Fund contributions equal to $0.20 per square foot of gross
leasable area at the Property, and (C) annual Rollover Reserve Fund
contributions equal to $0.34 per square foot of gross leasable area at the
Property; and

 

4



--------------------------------------------------------------------------------

(b)        the denominator is an amount equal to the Amortizing Monthly Payment
multiplied by the aggregate number of Payment Dates occurring during such
period.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

“Default Rate” means, with respect to the Loan, a rate per annum equal to the
lesser of (a) the Maximum Legal Rate or (b) four percent (4%) above the Interest
Rate.

“Disclosure Documents” means, collectively and as applicable, any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering document, in each case, in connection with a Securitization.

“DSCR Trigger Event” means, that as of the date of determination, the Debt
Service Coverage Ratio based on the trailing three (3) month period immediately
preceding the date of such determination is less than 1.20 to 1.00.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” means KeyBank National Association or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long-term unsecured debt obligations of which are rated at least “AA-” by
Fitch and S&P and “Aa3” by Moody’s).

“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including The USA PATRIOT Act (including the anti
terrorism provisions thereof), the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder including
those related to Specially Designated Nationals and Specially Designated Global
Terrorists, with the result that the investment in Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by the Lender is in violation of law.

 

5



--------------------------------------------------------------------------------

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, executed by Borrower and Guarantor in connection
with the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. Environmental Law also includes any present
and future federal, state and local laws, statutes, ordinances, rules,
regulations and the like: conditioning transfer of property upon a negative
declaration or other approval of a governmental authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
governmental authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the Property; or relating to wrongful death, personal injury, or property or
other damage in connection with any Hazardous Substances at, on, or under the
Property.

“Environmental Liens” has the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” has the meaning set forth in Section 4.1.37 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“Event of Default” has the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” has the meaning set forth in the Cash Management Agreement.

“Excess Cash Flow Reserve Account” has the meaning set forth in Section 7.5
hereof.

“Excess Cash Flow Reserve Fund” has the meaning set forth in Section 7.5 hereof.

“Extraordinary Expense” has the meaning set forth in Section 5.1.11(h) hereof.

 

6



--------------------------------------------------------------------------------

“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

“Fitch” means Fitch, Inc.

“Foreclosure Sale” has the meaning set forth in Section 9(c) of the Note.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Governing State” has the meaning set forth is Section 10.3 hereof.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” means, during any period, all income as reported
on the financial statements delivered by Borrower in accordance with this
Agreement, computed in accordance with GAAP, derived from the ownership and
operation of the Property from whatever source during such period, including,
without limitation, (i) Rents from Tenants that are in occupancy, open for
business and paying full contractual rent without right of offset or credit,
(ii) utility charges, (iii) escalations, (iv) forfeited security deposits,
(v) interest on credit accounts, (vi) service fees or charges, (vii) license
fees, (viii) parking fees, (ix) rent concessions or credits, (x) income from
vending machines, (xi) business interruption or other loss of income or rental
insurance proceeds, (xii) other required pass-throughs and (xiii) interest on
Reserve Funds, if any, but excluding (i) Rents from month-to-month Tenants or
Tenants that are included in any Bankruptcy Action (unless and until the
underlying lease is affirmed by the Tenant or trustee, as applicable),
(ii) sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, (iii) refunds and
uncollectible accounts, (iv) sales of furniture, fixtures and equipment,
(v) Insurance Proceeds (other than business interruption or other loss of income
or rental insurance), (vi) Awards, (vii) unforfeited security deposits,
(viii) utility and other similar deposits and (ix) any disbursements to Borrower
from the Reserve Funds, if any. Gross income shall not be diminished as a result
of the Security Instrument or the creation of any intervening estate or interest
in the Property or any part thereof.

“Guarantor” means City Office REIT Operating Partnership, L.P., a Maryland
limited partnership.

“Guarantor Interests” has the meaning set forth in Section 5.2.10(i) hereof.

“Guarantor Transfer” has the meaning set forth in Section 5.2.10(i) hereof.

“Guaranty” means that certain Guaranty Agreement, dated as of the date hereof,
executed and delivered by Guarantor in connection with the Loan to and for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables, explosives, mold, mycotoxins, microbial
matter and airborne pathogens (naturally occurring or otherwise), but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purpose of cleaning or other maintenance or
operations (including, without limitation, operations by any Tenant) and
otherwise in compliance with all Environmental Laws.

“Immediate Family Member” has the meaning set forth in Section 5.2.10(f).

“Improvements” has the meaning set forth in the granting clause of the Security
Instrument.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for borrowed money and indebtedness in the form of mezzanine
debt or preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).

“Indemnified Liabilities” has the meaning set forth in Section 10.13(b) hereof.

“Indemnified Parties” means Lender, any Affiliate of Lender that has filed any
registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act of 1933
as amended or Section 20 of the Security Exchange Act of 1934 as amended, any
Person who is or will have been involved in the origination of the Loan, any
Person who is or will have been involved in the servicing of the Loan secured
hereby, any Person in whose name the encumbrance created by the Security
Instrument is or will have been recorded, any Person who may hold or acquire or
will have held a full or partial interest in the Loan secured hereby (including
investors or prospective investors in the Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan secured hereby for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing

 

8



--------------------------------------------------------------------------------

(including any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or as a part of or following a foreclosure of the Loan and
including any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

“Independent Director” means a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and shall not while serving as Independent Director be:
(i) a stockholder, director (with the exception of serving as the Independent
Director of Borrower), officer, employee, partner, member (other than a “special
member” or “springing member”), manager, attorney or counsel of Borrower, equity
owners of Borrower or Guarantor or any Affiliate of Borrower or Guarantor;
(ii) a customer, supplier or other person who derives any of its purchases or
revenues from its activities with Borrower or Guarantor, equity owners of
Borrower or Guarantor or any Affiliate of Borrower or Guarantor; (iii) a Person
Controlling or under common Control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person; or (iv) a member of the immediate family of
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three years of employment
experience with one or more nationally-recognized companies that provides, inter
alia, professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Director”)
and is at all times during his or her service as an Independent Director of
Borrower an employee of such a company or companies. A natural Person who
satisfies the foregoing definition except for being (or having been) the
independent director or independent manager of a “special purpose entity”
affiliated with Borrower (provided such affiliate does not or did not own a
direct or indirect equity interest in an Borrower) shall not be disqualified
from serving as an Independent Director, provided that such natural Person
satisfies all other criteria set forth above and that the fees such individual
earns from serving as independent director or independent manager of affiliates
of Borrower or in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year. A natural Person
who satisfies the foregoing definition other than subparagraph (a)(ii) shall not
be disqualified from serving as an Independent Director of Borrower if such
individual is a Professional Independent Director and such individual complies
with the requirements of the previous sentence.

“Initial Interest Payment Per Diem” has the meaning set forth in the Loan Terms
Table of the Note.

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the date hereof delivered by Gardere Wynne Sewell LLP in connection with the
Loan.

 

9



--------------------------------------------------------------------------------

“Institutional Controls” means any legal or physical restrictions or limitations
on the use of, or access to, the Property to eliminate or minimize potential
exposures to any Hazardous Substance, to prevent activities that could interfere
with the effectiveness of any Remediation, or to ensure maintenance of a level
of risk to human health or the environment, including physical modifications to
the Property such as slurry walls, capping, hydraulic controls for ground water,
or point of use water treatment, restrictive covenants, environmental protection
easements, or property use limitations.

“Insurance Premiums” has the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Interest Only Monthly Payment” has the meaning set forth in the Loan Terms
Table of the Note.

“Interest Only Payment Date” has the meaning set forth in the Loan Terms Table
of the Note.

“Interest Rate” means a rate of four and sixty five hundredths percent (4.65%).

“Land” has the meaning set forth in the granting clause of the Security
Instrument.

“Lease” means any lease, sublease or subsublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property by or on
behalf of Borrower, and (a) every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
(b) every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

“Legal Requirements” means, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including any which may
(a) require repairs, modifications or alterations in or to the Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lien” means, any mortgage, deed of trust, deed to secure debt, indemnity deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

 

10



--------------------------------------------------------------------------------

“Loan” means the loan in the Original Principal Amount made by Lender to
Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Note, the Security
Instrument, the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Clearing Account Agreement, the Cash Management Agreement, and
all other documents executed or delivered in connection with the Loan.

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the Outstanding Principal Balance of the Loan as of the date
of such calculation to (ii) the fair market value of the Property, as
determined, in Lender’s reasonable discretion, by any commercially reasonable
method permitted to a REMIC Trust.

“Major Tenant” means H. Lee Moffitt Cancer Center & Research Institute, Inc., a
Florida non-profit corporation, any successor or assigns of such entity as
tenant under the Major Tenant Lease, or any subsequent Tenant under any
replacement of the Major Tenant Lease.

“Major Tenant Cure Event” shall mean:

(i)       if the Cash Sweep Period is caused by Major Tenant Trigger Event -
Bankruptcy, no Event of Default has occurred and is continuing and no other
uncured Cash Sweep Event exists, (A) the date which is thirty (30) days after
the date that Major Tenant, or the trustee, if applicable, has affirmed the
Major Tenant’s Lease and Major Tenant is in occupancy and paying full
contractual unabated post-petition rent without right of offset or free rent
credit and has delivered to Lender a tenant estoppel reasonably acceptable to
Lender, or (B) the date that Borrower has entered into one or more replacement
Leases or Major Tenant has entered into one or more subleases, in each case with
a Tenant or Tenants acceptable to Lender in its reasonable discretion (with
respect to replacement leases), for a rental rate and term acceptable to Lender
in its reasonable discretion, and, with respect to replacement leases,
containing such other terms and conditions substantially similar or superior to
the terms which were applicable to such space under the Major Tenant Lease as of
the closing of the Loan or as otherwise reasonably acceptable to Lender, and
such replacement Tenant or Tenants and/or Major Tenant has delivered to Lender a
tenant estoppel reasonably acceptable to Lender (provided, however, in the event
of one or more subleases by Major Tenant, Major Tenant shall remain fully liable
for all of the obligations under the Major Tenant Lease) confirming that such
replacement Tenant or Tenants and/or Major Tenant are collectively in occupancy
of not less than 80% of the net leaseable area of the Major Tenant Premises, are
obligated to pay full contractual rent without right of offset or free rent
credit, and have made their first monthly rental payment;

(ii)      if the Cash Sweep Event is caused by the occurrence of a Major Tenant
Trigger Event - Vacation, no Event of Default has occurred and is continuing and
no other uncured Cash Sweep Event exists, (A) the date which is thirty (30) days
after the date that Major Tenant is in occupancy of not less than 80% of the net
leaseable area of

 

11



--------------------------------------------------------------------------------

the Major Tenant Premises, is obligated to pay full contractual rent without
right of offset or free rent credit, is open for business, has made its next due
monthly rental payment, and has delivered to Lender a tenant estoppel reasonably
acceptable to Lender, or (B) the date that Borrower has entered into one or more
replacement Leases or Major Tenant has entered into one or more subleases, in
each case with a Tenant or Tenants acceptable to Lender in its reasonable
discretion (with respect to replacement leases) for a rental rate and term
acceptable to Lender in its reasonable discretion, and, with respect to
replacement leases, containing such other terms and conditions substantially
similar or superior to the terms which were applicable to such space under the
Major Tenant Lease as of the closing of the Loan or as otherwise reasonably
acceptable to Lender, and such replacement Tenant or Tenants and/or Major Tenant
has delivered to Lender a tenant estoppel reasonably acceptable to Lender
(provided, however, in the event of one or more subleases by Major Tenant, Major
Tenant shall remain fully liable for all of the obligations under the Major
Tenant Lease) confirming that such replacement Tenant or Tenants and/or Major
Tenant are collectively in occupancy of 80% of the portion of the Property
covered by the Major Tenant Lease, are obligated to pay full contractual rent
without right of offset or free rent credit, and have made their first monthly
rental payment.

“Major Tenant Lease” means that certain Lease Agreement with an effective date
of December 19, 2011, between Intellicenter Tampa Investments LLP, a Delaware
limited liability company (predecessor to Borrower)], as landlord, and Major
Tenant, as tenant, as the same may have been amended, modified, renewed and/or
restated, or, if applicable, replaced in connection with any replacement of the
Major Tenant Lease.

“Major Tenant Premises” means the entire space at the Property leased pursuant
to the Major Tenant Lease as of the Closing Date.

“Major Tenant Rollover Reserve Account” has the meaning set forth in
Section 7.8.1 hereof.

“Major Tenant Rollover Reserve Fund” has the meaning set forth in Section 7.8.1
hereof.

“Major Tenant Trigger Event” means the occurrence of a (a) Major Tenant Trigger
Event – Bankruptcy, or (b) Major Tenant Trigger Event – Vacation.

“Major Tenant Trigger Event - Bankruptcy” means any Bankruptcy Action of any
Major Tenant.

“Major Tenant Trigger Event - Vacation” means the earlier to occur of (a) the
date that any Major Tenant gives a notice that it intends to cease all
substantial business operations at its Major Tenant Premises, i.e. to “go dark”,
or vacate or abandon substantially all of its Major Tenant Premises, which
notice is not thereafter rescinded, or (b) the date that any Major Tenant ceases
all substantial business operations at its Major Tenant Premises, i.e. “goes
dark”, or vacates or abandons substantially all of its Major Tenant Premises.

 

12



--------------------------------------------------------------------------------

“Management Agreement” means the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property, or, if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Manager” means Cassidy Turley Commercial Real Estate Services, Inc., d/b/a
Cushman and Wakefield, a Missouri corporation, or, if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Material Action” means to consolidate or merge Borrower with or into any
Person, or sell all or substantially all of the assets of Borrower, or to
institute proceedings to have Borrower be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to Borrower under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of Borrower or a substantial
part of its property, or make any assignment for the benefit of creditors of
Borrower, or admit in writing Borrower’s inability to pay its debts generally as
they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate Borrower.

“Maturity Date” means October 1, 2025, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” has the meaning set forth in Section 7 of the Note.

“Monthly Debt Service Payment Amount” means individually and collectively, as
the context may require, any Interest Only Monthly Payment and any Amortizing
Monthly Payment.

“Moody’s” means Moody’s Investors Service, Inc.

“Morgan Stanley Premises” means the entire space at the Property occupied by
Morgan Stanley Smith Barney financing LLC pursuant to its Lease as of the
Closing Date.

“Morgan Stanley Reserve Account” has the meaning set forth in Section 7.7.1
hereof.

“Morgan Stanley Reserve Deposit” has the meaning set forth in Section 7.7.1
hereof.

“Morgan Stanley Reserve Fund” has the meaning set forth in Section 7.7.1 hereof.

“Net Cash Flow” means, with respect to the Property for any period, the amount
obtained by subtracting Operating Expenses and Capital Expenditures for such
period from Gross Income from Operations for such period.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

 

13



--------------------------------------------------------------------------------

“Net Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” has the meaning set forth in Section 6.4(b)(vi)
hereof.

“Note” means that certain Promissory Note, dated the date hereof, in the
principal amount of $33,562,500.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“OFAC” has the meaning set forth in Section 10.25 hereof.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP, of whatever kind relating to the operation, maintenance and
management of the Property that are incurred on a regular monthly or other
periodic basis, including, bad debt, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service,
Capital Expenditures and contributions to the Reserve Funds.

“Original Principal Amount” means $33,562,500.00.

“Other Charges” means all ground rents, maintenance charges, impositions other
than Taxes, and any other charges, including vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.

“Other Obligations” has the meaning as set forth in the Security Instrument.

“Outstanding Principal Balance” or “OPB” means the portion of the Original
Principal Amount that remains outstanding from time to time

“Payment Date” means, as applicable, an Interest Only Payment Date or an
Amortizing Payment Date.

“Permitted Encumbrances” means, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, (d) such other title and survey exceptions as Lender has approved
or may approve in writing in Lender’s discretion, (e) such other Liens,
encumbrances and other matters that are expressly permitted to exist in
accordance with the terms and conditions of the Loan Documents, which Permitted
Encumbrances, individually or in the aggregate, do not materially interfere with
the current use or operation of the Property or the security intended to be
provided by the Security Instrument or with the current ability of the Property
to generate Net Cash Flow sufficient to service the Loan or Borrower’s ability
to pay its obligations under the Loan Documents when they become due.

 

14



--------------------------------------------------------------------------------

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, including those
issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i)        obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including obligations of: the U.S. Treasury (all direct
or fully guaranteed obligations), the Farmers Home Administration (certificates
of beneficial ownership), the General Services Administration (participation
certificates), the U.S. Maritime Administration (guaranteed Title XI financing),
the Small Business Administration (guaranteed participation certificates and
guaranteed pool certificates), the U.S. Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(ii)       Federal Housing Administration debentures;

(iii)      obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(iv)      federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise

 

15



--------------------------------------------------------------------------------

acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(D) such investments must not be subject to liquidation prior to their maturity;

(v)       fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi)      debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii)     commercial paper (including both non interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;

 

16



--------------------------------------------------------------------------------

provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix)      any other security, obligation or investment which has been approved
as a Permitted Investment in writing by (a) Lender and (b) each Rating Agency,
as evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Par Prepayment Date” means July 2, 2025.

“Permitted Transfer” means any of the following: (a) any transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c) any Additional Permitted Transfer, and (d) all other
Transfers or transfers that are expressly permitted under the terms and
conditions of this Agreement or the other Loan Documents.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” has the meaning set forth in the granting clause of the
Security Instrument.

 

17



--------------------------------------------------------------------------------

“Policies” has the meaning specified in Section 6.1(b) hereof.

“Policy” has the meaning specified in Section 6.1(b) hereof.

“Prepayment Date” has the meaning specified in Section 9(b) of the Note.

“Principal” means the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or managing member of Borrower,
if Borrower is a limited liability company.

“Property” means the parcel of real property, the Improvements thereon and all
personal property owned by Borrower and encumbered by the Security Instrument,
together with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of the Security Instrument and
referred to therein as the “Property.”

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Principal or
Guarantor or, solely to the extent prepared on behalf of Borrower, by Manager.

“Qualified Manager” means either (a) Manager, Tower Realty Asset Management,
Inc., Tower Realty Partners, Inc., CBRE, Inc. or Jones Lang LaSalle; or (b) in
the reasonable judgment of Lender, a reputable and experienced management
organization (which may be an Affiliate of Borrower) that (i) possesses adequate
experience in managing properties similar in size, scope, use and value as the
Property, (ii) has a reasonably acceptable reputation for property management,
(iii) is, at the time it manages the Property, managing similar office space in
the submarket in which the Property is located and (iv) is not a debtor in
bankruptcy or similar proceedings, provided, that, if required under the
operative documents in connection with any Securitization, Borrower shall have
obtained (i) prior written confirmation from the applicable Rating Agencies that
management of the Property by such entity will not cause a downgrade, withdrawal
or qualification of the then current ratings of the Securities or any class
thereof, and (ii) in the event such entity is an Affiliate of Borrower, an
Additional Insolvency Opinion.

“Qualified Transferee” has the meaning set forth in Section 5.2.10(h) hereof.

“Rating Agencies” means each of S&P, Moody’s, Fitch, and Morningstar Credit
Ratings, LLC, or any other nationally recognized statistical rating agency which
has been approved by Lender and designated by Lender to assign a rating to the
Securities.

“Recognized Stock Exchange” has the meaning set forth in Section 5.2.10(i)
hereof.

“REIT” has the meaning set forth in Section 5.2.10(g) hereof.

“REIT Share Transfer” has the meaning set forth in Section 5.2.10(i) hereof.

“REIT Shares” has the meaning set forth in Section 5.2.10(i) hereof.

“Related Entities” has the meaning set forth in Section 5.2.10(e) hereof.

 

18



--------------------------------------------------------------------------------

“Release” means any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Substances.

“Remediation” includes any response, remedial, removal, or corrective action,
any activity to cleanup, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Substance, any actions to prevent, cure or mitigate any Release of
any Hazardous Substance, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.

“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof or interest therein) as
a “qualified mortgage” held by such REMIC Trust, the continued qualification of
such REMIC Trust as such under the Code, the non-imposition of any tax on such
REMIC Trust under the Code (including, without limitation, taxes on “prohibited
transactions and “contributions”) and any other constraints, rules or other
regulations or requirements relating to the servicing, modification or other
similar matters with respect to the Loan (or any portion thereof or interest
therein) that may now or hereafter exist under applicable legal requirements
(including, without limitation under the Code)).

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” means, all rents (including percentage rents), rent equivalents, moneys
payable as damages or in lieu of rent or rent equivalents, royalties (including
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, payments (including payments in connection with the exercise
of any purchase option or termination rights), deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, all other amounts payable as rent under any Lease or other
agreement relating to the Property, including charges for electricity, oil, gas,
water, steam, heat, ventilation, air-conditioning and any other energy,
telecommunication, telephone, utility or similar items or time use charges, HVAC
equipment charges, sprinkler charges, escalation charges, license fees,
maintenance fees, charges for Taxes, operating expenses or other reimbursables
payable to Borrower (or to the Manager for the account of Borrower) under any
Lease, and other consideration of whatever form or nature received by or paid to
or for the account of or benefit of Borrower or its agents or employees from any
and all sources arising from or attributable to the Property.

“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, if required by under the operative documents in connection with any
Securitization, may require that Borrower shall have obtained prior written
confirmation from the applicable Rating Agencies that such management agreement
will not cause a downgrade, withdrawal or qualification of the then current
rating of the

 

19



--------------------------------------------------------------------------------

Securities or any class thereof and (b) an assignment of management agreement
and subordination of management fees substantially in the form then used by
Lender (or of such other form and substance reasonably acceptable to Lender),
executed and delivered to Lender by Borrower and such Qualified Manager at
Borrower’s expense.

“Replacement Reserve Account” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Fund” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Monthly Deposit” has the meaning set forth in Section 7.3.1
hereof.

“Replacements” has the meaning set forth in Section 7.3.1 hereof.

“Reserve Funds” means, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Rollover Reserve Fund, the Major Tenant Rollover
Reserve Fund, the Morgan Stanley Reserve Fund, the Excess Cash Flow Reserve Fund
and any other escrow fund established by the Loan Documents.

“Restoration” means the repair and restoration of the Property after a Casualty
or Condemnation as nearly as possible to the condition the Property was in
immediately prior to such Casualty or Condemnation, with such alterations as may
be reasonably approved by Lender.

“Restricted Party” means collectively, (a) Borrower, Principal, any Guarantor,
and any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, or any direct or indirect legal or beneficial owner who Controls
Borrower, Principal, any Guarantor, any Affiliated Manager or any non-member
manager.

“Rollover Reserve Account” has the meaning set forth in Section 7.4.1 hereof.

“Rollover Reserve Fund” has the meaning set forth in Section 7.4.1 hereof.

“Rollover Reserve Letter of Credit” means, an unconditional irrevocable letter
of credit, together with any related documentation required by Lender, an amount
equal to $525,000.00 minus the then current balance of the Rollover Reserve
Account, issued by an institution reasonably acceptable to Lender and otherwise
in form and substance reasonably acceptable to Lender. The Letter of Credit
(a) shall have a term expiring not earlier than twelve (12) months from the date
of its issuance, (b) shall provide that it is transferable by Lender and its
successors at no cost to them, and that the issuer of the Letter of Credit will
look solely to Borrower for any transfer costs or fees, (c) shall provide for
partial draws thereon, and (d) shall not include any requirements or conditions
for draws other than Lender’s written or in person demand therefor. Not less
than thirty (30) days prior to the expiration date of the Letter of Credit then
held by Lender hereunder, Borrower shall deposit with Lender a replacement
Letter of Credit complying with the requirements of this paragraph or provide
Lender with evidence reasonably satisfactory to Lender that the expiration date
of the existing Letter of Credit has been extended an additional twelve
(12) months. Borrower’s failure to provide to Lender such replacement cash or
replacement or extension of the letter of credit as required by the immediately
prior sentence shall allow Lender to draw the entire remaining proceeds thereof
and

 

20



--------------------------------------------------------------------------------

deposit the same in the Rollover Reserve Account. Borrower will pay all costs
associated with the initial issuance of any re-issuance of the Letter of Credit
as provided hereunder, or associated with any modification or re-issuance of the
Letter of Credit, now or in the future, in connection with any transfer of the
Loan by Lender, in connection with any Securitization or otherwise. Upon such
transfer, Borrower agrees that Lender is released from all liability in respect
of the Letter of Credit, and that Borrower shall look solely to the transferee
with respect to all matters relating to the Letter of Credit.

“Rollover Reserve Monthly Deposit” has the meaning set forth in Section 7.4.1
hereof.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance, pledge, grant of option or other transfer or disposal of
a legal or beneficial interest, whether direct or indirect.

“Securities” has the meaning set forth in Section 9.1 hereof.

“Securitization” has the meaning set forth in Section 9.1 hereof.

“Security Agreement” has the meaning set forth in Section 2.5.1(a)(v) hereof.

“Security Instrument” means, that certain first priority Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower to Lender as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Servicer” has the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” has the meaning set forth in Section 8.2(c) hereof.

“Significant Lease” means a Lease which (i) when aggregated with all other
Leases at the Property with the same Tenant or its Affiliates, and assuming the
exercise of all expansion rights and all preferential rights to lease additional
space contained in such Lease, is expected to cover more than 15,000 rentable
square feet, (ii) contains an option or preferential right to purchase all or
any portion of the Property, (iii) is with an Affiliate of Borrower as Tenant,
or (iv) is entered into during the continuance of an Event of Default or Cash
Sweep Period.

“Special Purpose Entity” means a corporation, limited partnership or limited
liability company that, since the date of its formation and at all times on and
after the date thereof, has complied with and shall at all times comply with the
following requirements unless it has received either prior consent to do
otherwise from Lender or a permitted administrative agent thereof, or, while the
Loan is securitized, confirmation from each of the applicable Rating Agencies
that such noncompliance would not result in the requalification, withdrawal, or
downgrade of the ratings of any Securities or any class thereof:

(i) is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as member of the limited liability
company that owns the Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

 

21



--------------------------------------------------------------------------------

(ii) has not engaged and shall not engage in any business unrelated to (A) the
acquisition, development, ownership, management or operation of the Property, or
(B) in the case of a Principal, acting as general partner of the limited
partnership that owns the Property or acting as a member of the limited
liability company that owns the Property, as applicable;

(iii) has not owned and shall not own any real property other than, in the case
of Borrower, the Property;

(iv) does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Property and personal property necessary or
incidental to its ownership and operation of the Property or (B) in the case of
a Principal, its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the Property and personal
property necessary or incidental to its ownership of such interests;

(v) has not engaged in, sought, consented to or permitted and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, (B) any sale or other transfer of all or substantially
all of its assets or any sale of assets outside the ordinary course of its
business, except as permitted by the Loan Documents, or (C) in the case of a
Principal, any transfer of its partnership or membership interests;

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single-member Delaware
limited liability company, (B) holds a direct interest as general partner in the
limited partnership of not less than one percent (1.0%); and (C) has one
(1) Independent Director;

(viii) if such entity is a corporation, has and shall have at least one
(1) Independent Director, and shall not cause or permit the board of directors
of such entity to take any Material Action either with respect to itself or, if
the corporation is a Principal, with respect to Borrower or any action requiring
the unanimous affirmative

 

22



--------------------------------------------------------------------------------

vote of one hundred percent (100%) of the members of its board of directors
unless one (1) Independent Director shall have participated in such vote and
shall have voted in favor of such action;

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation, that directly owns at least one percent (1.0%) of
the equity of the limited liability company; and that has at least one
(1) Independent Director;

(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
one (1) Independent Director serving as a manager of such company, (C) shall not
take any Material Action and shall not cause or permit the members or managers
of such entity to take any Material Action, either with respect to itself or, if
the company is a Principal, with respect to Borrower, in each case unless one
(1) Independent Director then serving as a manager of the company shall have
participated consented in writing to such action, and (D) has and shall have
either (1) a member which owns no economic interest in the company, has signed
the company’s limited liability company agreement and has no obligation to make
capital contributions to the company, or (2) two natural persons or one entity
that is not a member of the company, that has signed its limited liability
company agreement and that, under the terms of such limited liability company
agreement becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not) (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets;
(3) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; or (4) without the affirmative
vote of one (1) Independent Director of itself or without the consent of a
Principal that is a member or general partner in it: (A) file or consent to the
filing of any bankruptcy, insolvency or reorganization case or proceeding,
institute any proceedings under any applicable insolvency law or otherwise seek
relief under any laws relating to the relief from debts or the protection of
debtors generally, file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings; (B) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for the entity or a substantial portion of its property; (C) make an
assignment for the benefit of the creditors of the entity; or (D) take any
action in furtherance of any of the foregoing;

(xii) has at all times been and shall at all times intend to remain solvent and
has paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets, to the extent of sufficient liquid assets, as the
same shall become due, and has maintained and

 

23



--------------------------------------------------------------------------------

shall intend to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xiii) holds itself out as a legal entity, separate and apart from any other
person or entity, has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;

(xiv) has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;

(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person;

(xvii) has held and shall hold its assets in its own name;

(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

(xx) has paid and shall pay, to the extent of sufficient liquid assets, its own
liabilities and expenses, including the salaries of its own employees, out of
its own funds and assets, and has maintained and shall maintain a sufficient
number of employees in light of its contemplated business operations;

 

24



--------------------------------------------------------------------------------

(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;

(xxii) has not incurred any Indebtedness other than (i) acquisition financing
with respect to the Property; construction financing with respect to the
Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements; and first
mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;

(xxiii) if such entity is the “Borrower” hereunder, shall have no Indebtedness
other than (i) the Loan, (ii) liabilities incurred in the ordinary course of
business relating to the ownership and operation of the Property and the routine
administration of Borrower, in amounts not to exceed 2% of the amount of the
Loan which liabilities are not more than sixty (60) days past the date incurred,
are not evidenced by a note and are paid when due, and which amounts are normal
and reasonable under the circumstances, and (iii) such other liabilities that
are permitted pursuant to this Agreement or, if such entity is the Principal
hereunder, shall have no other Indebtedness other than unsecured trade payable
or accrued expenses incurred in the ordinary course of business related to the
ownership of the interest in the Borrower that is not evidenced by a promissory
note and is due and payable within sixty (60) days after the date incurred and
which in no event exceeds $20,000.00;

(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including paying for shared office space and for services
performed by any employee of an Affiliate;

(xxvii) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(xxviii) has not pledged and shall not pledge its assets to or for the benefit
of any other Person other than with respect to loans secured by the Property and
no such pledge remains outstanding except to Lender to secure the Loan;

 

25



--------------------------------------------------------------------------------

(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

(xxxiii) other than capital contributions, loans and distributions permitted
under the terms of its organizational documents, has not entered into or been a
party to, and shall not enter into or be a party to, any transaction with any of
its partners, members, shareholders or Affiliates except in the ordinary course
of its business and on terms which are commercially reasonable terms comparable
to those of an arm’s-length transaction with an unrelated third party;

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it if its cash flow is insufficient to pay the Debt;

(xxxv) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except that a Principal may acquire and hold its interest in
Borrower;

(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

(xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true; and

(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts.

 

26



--------------------------------------------------------------------------------

“State” means, the State or Commonwealth in which the Land or any part thereof
is located.

“Survey” means that certain survey of the Property prepared by Extreme Surveying
of Florida, Inc., as Job No. 0610-100-095, and delivered to Lender in connection
with the closing of the Loan, or, if applicable, any subsequent survey of the
Property prepared by a surveyor reasonably satisfactory to Lender and containing
a certification reasonably satisfactory to Lender.

“Tax and Insurance Escrow Fund” has the meaning set forth in Section 7.2 hereof.

“Taxes” means all real estate and personal property taxes, assessments, water
rates or sewer rents, now or hereafter levied or assessed or imposed against the
Property or part thereof.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Threshold Amount” has the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” means the mortgagee title insurance policy issued with
respect to the Property and insuring the lien of the Security Instrument.

“Transfer” has the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” has the meaning set forth in Section 5.2.10(e) hereof.

“Transferee’s Principals” means collectively, (A) Transferee’s managing members,
general partners or principal shareholders (to the extent such parties Control
Transferee) and (B) such other members, partners or shareholders which directly
or indirectly shall own a fifty-one percent (51%) or greater economic, voting
interest, and Control rights in Transferee.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State in which the Property is located.

“U.S. Obligations” means non redeemable, non prepayable, non callable securities
evidencing an obligation to timely pay principal or interest in a full and
timely manner that constitute “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended, and are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

Section 1.2     Principles of Construction. The following rules of construction
shall be applicable for all purposes of this Agreement and all documents or
instruments supplemental hereto, unless the context otherwise clearly requires:

(a)        any pronoun used herein shall be deemed to cover all genders, and
words importing the singular number shall mean and include the plural number,
and vice versa;

 

27



--------------------------------------------------------------------------------

(b)        the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”;

(c)        an Event of Default shall “continue” or be “continuing” or “exist” or
be “existing” until (A) with respect to a monetary Event of Default, (x) the
total amount then due and payable by Borrower (including all penalties and
interest thereon pursuant to the terms and conditions hereof) shall be paid in
full to Lender or (y) such Event of Default has otherwise been waived in writing
by Lender, or (B) with respect to a non-monetary Event of Default, such Event of
Default has been waived in writing by Lender or has otherwise been cured to the
reasonable satisfaction of Lender;

(d)        no inference in favor of or against any party shall be drawn from the
fact that such party has drafted any portion hereof or any other Loan Document;

(e)        the cover page (if any) of, all recitals set forth in, and all
Exhibits to, this Agreement are hereby incorporated herein;

(f)        all references to sections and schedules are to sections and
schedules in or to this Agreement unless otherwise specified;

(g)        all uses of the words “include,” “including” and similar terms shall
be construed as if followed by the phrase “without being limited to” unless the
context shall indicate otherwise;

(h)        unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and

(i)        unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

ARTICLE II - GENERAL TERMS

Section 2.1      Loan Commitment; Disbursement to Borrower.

2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

2.1.2    Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

 

28



--------------------------------------------------------------------------------

2.1.3    The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument and the other Loan
Documents.

2.1.4    Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) acquire the Property or repay and discharge any existing loans relating to
the Property, (b) pay all past due basic carrying costs, if any, with respect to
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as reasonably approved by Lender, (e) fund any
working capital requirements of the Property and (f) distribute the balance, if
any, to Borrower.

Section 2.2      Interest Rate.

2.2.1    Interest Rate. Interest on the Outstanding Principal Balance of the
Loan shall accrue at the Interest Rate or as otherwise set forth in this
Agreement or in the Note from (and including) the Closing Date to but excluding
the Maturity Date.

2.2.2    Interest Calculation. Interest on the Outstanding Principal Balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the relevant Accrual Period by (b) a daily rate based on the Interest
Rate and a three hundred sixty (360) day year by (c) the then Outstanding
Principal Balance of the Loan. Borrower acknowledges that the calculation method
for interest described herein results in a higher effective interest rate than
the numeric Interest Rate and Borrower hereby agrees to this calculation method.

2.2.3    Default Rate. Upon the occurrence and during the continuance of an
Event of Default (including the failure of Borrower to make full payment of the
Debt on the Maturity Date), Lender shall be entitled to receive and Borrower
shall pay interest on the Outstanding Principal Balance at the Default Rate.
Interest shall accrue and be payable at the Default Rate from the occurrence of
an Event of Default until all Events of Default have been waived in writing by
Lender, or the cure thereof accepted by Lender in its reasonable discretion, or,
with respect to any monetary Events of Default, all amounts due Lender (together
will all applicable interest and penalties) on account of such monetary Events
of Default shall be paid in full to Lender. Such accrued interest, to the extent
unpaid, shall be added to the Outstanding Principal Balance, and interest shall
accrue thereon at the Default Rate until fully paid. Such accrued interest shall
be secured by the Security Instrument and other Loan Documents. Borrower agrees
that Lender’s right to collect interest at the Default Rate is given for the
purpose of compensating Lender at reasonable amounts for Lender’s added costs
and expenses that occur as a result of Borrower’s Event of Default and that are
difficult to predict in amount, such as increased general overhead,
concentration of management resources on problem loans, and increased cost of
funds. Lender and Borrower agree that Lender’s collection of interest at the
Default Rate is not a fine or penalty, but is intended to be and shall be deemed
to be reasonable compensation to Lender for increased costs and expenses that
Lender will incur if there occurs an Event of Default hereunder. Collection of
interest at the Default Rate shall not be construed as an agreement or privilege
to extend the Maturity Date or to limit

 

29



--------------------------------------------------------------------------------

or impair any rights and remedies of Lender under any Loan Documents. If
judgment is entered on the Note, interest shall continue to accrue post-judgment
at the greater of (a) the Default Rate or (b) the applicable statutory judgment
rate.

2.2.4      Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
is in excess of the Maximum Legal Rate. If, by the terms of this Agreement or
the other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.3      Loan Payment. Payments of principal, interest, and Late Charges
(as defined in the Note) shall be made as provided in the Note.

Section 2.4      Prepayments. Except as provided in Section 9 of the Note,
Borrower shall not have the right to prepay the Loan in whole or in part prior
to the Maturity Date.

Section 2.5      Intentionally Deleted.

Section 2.6      Release of Property. Except as set forth in this Section 2.6,
no repayment, prepayment of all or any portion of the Loan shall cause, give
rise to a right to require, or otherwise result in, the release of the Lien of
the Security Instrument on the Property.

2.6.1    Release of Property. (a) If Borrower has the right to and has elected
to prepay in full the Loan in accordance with this Agreement and the Note, upon
satisfaction of the requirements of Section 2.4 and Section 9 of the Note, as
applicable, and this Section 2.6, either (x) all of the Property shall be
released from the Lien of the Security Instrument, or (y) Lender shall cooperate
with Borrower, at Borrower’s cost, to assign the Security Instrument and other
relevant Loan Documents to such new lender as is designated by Borrower.

(b)        In connection with the release of the Security Instrument, Borrower
shall submit to Lender, not less than ten (10) days prior to the Prepayment
Date, either (x) a release of Lien (and related Loan Documents) for the
Property, or (y) such assignment documents, satisfactory to Lender in its
discretion, as are required to transfer and assign the Note, the Security
Instrument

 

30



--------------------------------------------------------------------------------

and any related loan documents to a new lender designated by Borrower in lieu of
discharging the Note and satisfying the Security Instrument and related loan
documents, for execution by Lender. Such release or assignment documents shall
be in a form appropriate in the jurisdiction in which the Property is located
and that would be satisfactory to a prudent lender and contains standard
provisions, if any, protecting the rights of the releasing or assigning lender.
In addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release or
assignment, together with an Officer’s Certificate certifying that such
documentation (i) is, to the actual knowledge of officer signing such Officer’s
Certificate, in compliance with all applicable Legal Requirements, and (ii) will
effect such releases or transfers and assignments in accordance with the terms
of this Agreement. Borrower shall reimburse Lender and Servicer for any
reasonable and documented out-of-pocket costs and expenses Lender and Servicer
incur arising from such release (including reasonable attorneys’ fees and
expenses for outside counsel) and Borrower shall pay, in connection with such
release or assignment documents, (i) all recording charges, filing fees, taxes
or other expenses payable in connection therewith, and (ii) to any Servicer, a
processing fee in an amount determined by Lender or Servicer in its reasonable
discretion, not to exceed the customary amount typically charged by such
Servicer in connection therewith.

Section 2.7    Clearing Account/Cash Management.

2.7.1    Clearing Account. (a) During the term of the Loan, Borrower shall
establish and maintain an Eligible Account (the “Clearing Account”) with
Clearing Bank for the benefit of Lender, which Clearing Account shall be under
the sole dominion and control of Lender. The Clearing Account shall be entitled
in the name of Borrower for the benefit of Lender. Borrower hereby grants to
Lender a security interest in the Clearing Account and all deposits at any time
contained therein and the proceeds thereof and shall take (or shall authorize
Lender to take) all actions reasonably necessary to maintain in favor of Lender
a perfected first priority security interest in the Clearing Account, including
filing UCC-1 Financing Statements and continuations thereof. Lender and Servicer
shall have the sole right to make withdrawals from the Clearing Account. All
reasonable and customary costs and expenses for establishing and maintaining the
Clearing Account shall be paid by Borrower. All monies now or hereafter
deposited into the Clearing Account shall be deemed additional security for the
Debt. The Clearing Account Agreement and Clearing Account shall remain in effect
until the Loan has been repaid in full.

(b)        Borrower shall, and shall cause Manager to, deposit all amounts
received by Borrower or Manager constituting Rents into the Clearing Account
within two (2) Business Days after receipt thereof. Until so deposited, all
Rents received by Borrower or Manager shall be held in trust for the benefit of
Lender and shall not be commingled with any other funds or property of Borrower
or Manager.

(c)        Borrower shall obtain from Clearing Bank its agreement to transfer on
each Business Day all amounts on deposit in the Clearing Account at the
direction of Borrower unless a Cash Sweep Period is in effect, in which case
such funds shall be transferred to the Cash Management Account.

 

31



--------------------------------------------------------------------------------

(d)        Upon the occurrence and during the continuance of an Event of Default
or any Bankruptcy Action of Borrower or Manager, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in the Clearing Account to the payment of the Debt in any order in its
discretion..

(e)        The Clearing Account shall not be commingled with other monies held
by Borrower, Manager or Clearing Bank.

(f)        Borrower shall not further pledge, assign or grant any security
interest in the Clearing Account or the monies deposited therein or permit any
lien or encumbrance to attach thereto, or any levy to be made thereon, or any
UCC-1 Financing Statements, except those naming Lender as the secured party, to
be filed with respect thereto.

(g)        Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and the reasonable and documented out-of-pocket costs and
expenses (including litigation costs and reasonable attorneys’ fees and expenses
for outside counsel) arising from or in any way connected with the Clearing
Account or the Clearing Account Agreement (unless arising from the gross
negligence, willful misconduct, or bad faith of Lender) or the performance of
the obligations for which the Clearing Account was established.

(h)        Upon (i) Clearing Bank ceasing to be an Eligible Institution,
(ii) the Clearing Account ceasing to be an Eligible Account, (iii) any
resignation by Clearing Bank or termination of the Clearing Account Agreement by
Clearing Bank or Lender in accordance with the terms and conditions of the Loan
Documents or (iv) the occurrence and continuance of an Event of Default,
Borrower shall, within fifteen (15) days of Lender’s written request,
(A) terminate the existing Clearing Account Agreement, (B) appoint a new
Clearing Bank (which such Clearing Bank shall (I) be an Eligible Institution,
(II) other than during the continuance of an Event of Default, be selected by
Borrower and reasonably approved by Lender and (III) during the continuance of
an Event of Default, be selected by Lender), (C) cause such Clearing Bank to
open a new Clearing Account (which such account shall be an Eligible Account)
and enter into a new Clearing Account Agreement with Lender on substantially the
same terms and conditions as the previous Clearing Account Agreement and
(D) send any notices required pursuant to the terms hereof relating to such new
Clearing Account Agreement and Clearing Account. Borrower constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake any action required of Borrower under this
Section 2.7.1 in the name of Borrower in the event Borrower fails to do the same
as required hereunder. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked.

2.7.2    Cash Management Account. (a) Upon the occurrence of a Cash Sweep Event,
a segregated Eligible Account (the “Cash Management Account”) shall be
established and maintained with Agent in Borrower’s name for the benefit of
Lender, which Cash Management Account shall be under the sole dominion and
control of Lender. Borrower hereby grants to Lender a security interest in the
Cash Management Account and all deposits at any time contained therein and the
proceeds thereof and shall take (or shall authorize Lender to take) all actions
reasonably necessary to maintain in favor of Lender a perfected first priority
security interest in the Cash Management Account, including filing UCC-1

 

32



--------------------------------------------------------------------------------

Financing Statements and continuations thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Cash Management Account and all
reasonable and customary costs and expenses for establishing and maintaining the
Cash Management Account shall be paid by Borrower.

 (b)        The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

(c)        All funds on deposit in the Cash Management Account following the
occurrence and during the continuance of an Event of Default or any Bankruptcy
Action of Borrower or Manager may be applied by Lender in such order and
priority as Lender shall determine.

(d)        Borrower hereby agrees that Lender may modify the Cash Management
Agreement for the purpose of establishing additional sub-accounts in connection
with any payments otherwise required under this Agreement and the other Loan
Documents and Lender shall provide notice thereof to Borrower.

2.7.3    Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement on the dates each such payment is required, regardless of whether any
of such amounts are so applied by Lender.

ARTICLE III - CONDITIONS PRECEDENT

Section 3.1    Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower, in all material
respects, or waiver by Lender of all of the conditions precedent to closing set
forth in the application or term sheet for the Loan delivered by Borrower to
Lender and the commitment or commitment rider, if any, to the application or
term sheet for the Loan issued by Lender. Lender’s funding of the Loan (or any
part thereof) to Borrower on the Closing Date or thereafter shall be conclusive
evidence of the satisfaction or waiver of all conditions precedent to Lender’s
obligation to make the Loan hereunder.

 

33



--------------------------------------------------------------------------------

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1    Borrower Representations. Borrower represents and warrants as of
the date hereof that:

4.1.1    Organization. Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own the Property and
to transact the businesses in which it is now engaged. Borrower is duly
qualified to do business and is in good standing in the jurisdiction in which
the Property is located and each other jurisdiction where it is required to be
so qualified in connection with its businesses and operations. Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own the Property and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Property. The direct and indirect
ownership interests in Borrower are as set forth on the organizational chart
attached hereto as Schedule III.

4.1.2    Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

4.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach, in any material respect, of any of the terms or provisions of, or
constitute a material default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Borrower pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, partnership agreement,
management agreement or other agreement or instrument to which Borrower is a
party or by which any of the Property or Borrower’s assets is subject, nor will
such action result in any material violation of the provisions of any statute or
any order, rule or regulation of any Governmental Authority having jurisdiction
over Borrower or any of Borrower’s properties or assets, and any consent,
approval, authorization, order, registration or qualification of or with any
court or any such Governmental Authority required for the execution, delivery
and performance by Borrower of this Agreement or any other Loan Documents has
been obtained and is in full force and effect.

4.1.4    Litigation. Borrower has received no written notice of any actions,
suits or proceedings at law or in equity, arbitrations, or governmental
investigations by or before any Governmental Authority or other agency now
pending, filed, or, to Borrower’s actual knowledge, threatened against or
affecting Borrower, Guarantor, Principal or the Property, which actions, suits
or proceedings, or governmental investigations, if determined against Borrower,
Guarantor, Principal or the Property, would materially adversely affect
(a) title to the Property; (b) the validity or enforceability of the Security
Instrument; (c) Borrower’s ability to perform under the Loan; (d) Guarantor’s
ability to perform under the Guaranty; (e) the use, operation or value of the
Property; (f) the principal benefit of the security intended to be provided by
the Loan Documents; (g) the current ability of the Property to generate Net Cash
Flow sufficient to service the Loan; or (h) the current principal use of the
Property.

 

34



--------------------------------------------------------------------------------

4.1.5    Agreements. Borrower is not a party to any agreement or instrument or,
to Borrower’s actual knowledge, subject to any restriction which would
materially and adversely affect Borrower or the Property, or Borrower’s
business, properties or assets, operations or condition, financial or otherwise.
To its actual knowledge, Borrower is not in default, beyond any applicable
notice and cure period, in any material respect in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any agreement or instrument to which it is a party or by which, to its actual
knowledge, Borrower or the Property is bound. Borrower has no material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which, to its actual
knowledge, Borrower or the Property is otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the Property
as permitted pursuant to clause (xxiii) of the definition of “Special Purpose
Entity” set forth in Section 1.1 hereof and (b) obligations under the Loan
Documents.

4.1.6    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as may be expressly permitted pursuant to the
Loan Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the
operation or use of the Property (as currently used) or Borrower’s ability to
repay the Loan. The Security Instrument, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected lien on the Property, subject only to Permitted Encumbrances
and the Liens created by the Loan Documents and (b) perfected security interests
in and to, and perfected collateral assignments of, all personalty (including
the Leases), all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents.
There are no claims for payment for work, labor or materials affecting the
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents.

4.1.7    Solvency. Borrower has (a) not entered into this transaction or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under such Loan Documents.
Giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed Borrower’s total
known liabilities, including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s total
known liabilities, including the maximum amount of its contingent liabilities on
its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe, as of the
date hereof, that it will, incur debt and liabilities (including contingent
liabilities and other commitments) beyond its

 

35



--------------------------------------------------------------------------------

ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower). No petition in bankruptcy
has been filed against Borrower or Principal in the last seven (7) years, and
neither Borrower nor Principal in the last seven (7) years has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Neither Borrower nor Principal are contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of Borrower’s
assets or property, and Borrower has no actual knowledge of any Person
contemplating the filing of any such petition against it or Principal.

4.1.8    Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
materially adversely affects, nor as far as Borrower can reasonably foresee,
would reasonably be expected to materially adversely affect, the Property or the
business, operations or financial condition of Borrower.

4.1.9    No Plan Assets. Borrower does not sponsor, is not obligated to
contribute to, and is not itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101. In
addition, (a) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with Borrower are not subject
to any state or other statute, regulation or other restriction regulating
investments of, or fiduciary obligations with respect to, governmental plans
within the meaning of Section 3(32) of ERISA which is similar to the provisions
of Section 406 of ERISA or Section 4975 of the Code and which prohibit or
otherwise restrict the transactions contemplated by this Agreement, including
the exercise by Lender of any of its rights under the Loan Documents.

4.1.10  Compliance. Except as otherwise set forth in the Environmental Report,
Title Insurance Policy, any property condition report or zoning report delivered
to Lender by or on behalf of Borrower in connection with the Loan, Borrower and,
to Borrower’s knowledge, the Property and the use thereof comply in all material
respects with all applicable Legal Requirements, including building and zoning
ordinances and codes. To Borrower’s knowledge, it is not in material default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority. To Borrower’s knowledge, there has not been committed by Borrower or
any other Person in occupancy of or involved with the operation or use of the
Property any act or omission affording the federal government or any other
Governmental Authority the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents. Except as otherwise set forth in the Environmental
Report, Title Insurance Policy, any property condition report or zoning report
delivered to Lender in connection with the Loan, to the knowledge of the
Borrower, on the Closing Date, the Improvements at the Property were in material
compliance with applicable law.

 

36



--------------------------------------------------------------------------------

4.1.11  Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of Borrower and the
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Except for Permitted Encumbrances or as otherwise permitted
pursuant to the terms and conditions of the Loan Documents, Borrower does not
have any contingent liabilities, liabilities for delinquent taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a material adverse effect on the Property or the current operation thereof,
except as referred to or reflected in said financial statements or otherwise
disclosed to Lender in writing. Since the date of such financial statements,
there has been no material adverse change in the financial condition or business
of Borrower from that set forth in said financial statements.

4.1.12  Condemnation. To Borrower’s knowledge, no Condemnation or other similar
proceeding has been commenced or is threatened or contemplated with respect to
all or any portion of the Property or for the relocation of roadways providing
access to the Property.

4.1.13  Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14  Utilities and Public Access. Except as otherwise disclosed in the Survey
or the Title Insurance Policy, the Property has rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. Except as otherwise
disclosed in the Survey or the Title Insurance Policy, all public utilities
necessary or convenient to the full use and enjoyment of the Property for its
current use are located either in the public right of way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy. Except as otherwise
disclosed in the Survey or the Title Insurance Policy, all roads necessary for
the use of the Property for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities.

4.1.15  Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16  Separate Lots. The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.

 

37



--------------------------------------------------------------------------------

4.1.17  Assessments. To Borrower’s knowledge, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.

4.1.18  Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set off,
counterclaim or defense with respect thereto.

4.1.19  No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

4.1.20  Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies (or other evidence reasonably acceptable to Lender)
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made or are currently pending, outstanding
or otherwise remain unsatisfied under any such Policies, and to the actual
knowledge of Borrower, neither Borrower nor any other Person, has done, by act
or omission, anything which would impair the coverage of any such Policy.

4.1.21  Use of Property. The Property is used primarily for office purposes and
other appurtenant, related, and incidental uses.

4.1.22  Certificate of Occupancy; Licenses. All certifications, permits,
franchises, licenses, consents, authorizations, and approvals, including,
certificates of completion and occupancy permits, required for the legal use,
occupancy and operation of the Property have been obtained and are in full force
and effect. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property.

4.1.23  Flood Zone. Except as otherwise set forth in the Survey, none of the
Improvements on the Property are located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards, or, if so
located, the flood insurance required pursuant to Section 6.1(a) is in full
force and effect with respect to the Property.

4.1.24  Physical Condition. Except as otherwise set forth in the Environmental
Report or property condition report delivered to Lender in connection with the
Loan, the Property, including all buildings, improvements, parking

 

38



--------------------------------------------------------------------------------

facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in the Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

4.1.25  Boundaries. Except as otherwise set forth in the Survey, all of the
improvements which were included in determining the appraised value of the
Property lie wholly within the boundaries and building restriction lines of the
Property, and no improvements on adjoining properties encroach upon the
Property, and no easements or other encumbrances upon the Property encroach upon
any of the Improvements, so as to materially affect the value or marketability
of the Property except those which are insured against by the Title Insurance
Policy.

4.1.26  Leases. The Property is not subject to any leases other than the Leases
described in the rent roll attached hereto as Schedule I and made a part hereof,
which rent roll is true, complete and accurate in all material respects as of
the Closing Date. Borrower is the owner and lessor of landlord’s interest in the
Leases; subject, however, to the rights therein granted to Lender pursuant to
the Loan Documents. No Person has any possessory interest in the Property or
right to occupy the same except under and pursuant to the provisions of the
Leases. The current Leases are in full force and effect and, to Borrower’s
actual knowledge, there are no defaults thereunder by either party and there are
no conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. Except with respect to security deposits,
no Rent has been paid more than one (1) month in advance of its due date. All
security deposits are held by Borrower in accordance with applicable law. All
work to be performed by Borrower under each Lease has been performed as required
and has been accepted by the applicable Tenant, and any payments, free rent,
partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Borrower to any Tenant has already been
received by such Tenant. There has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
outstanding. No Tenant listed on Schedule I has assigned its Lease or sublet all
or any material portion of the premises demised thereby, no such Tenant holds
its leased premises under assignment or sublease, nor does anyone except such
Tenant and its employees occupy such leased premises. No Tenant under any Lease
has a right or option pursuant to such Lease or otherwise to purchase all or any
part of the leased premises or the building of which the leased premises are a
part. No Tenant under any Lease has any right or option for additional space in
the Improvements.

4.1.27  Survey. To Borrower’s knowledge, the Survey for the Property delivered
to Lender in connection with this Agreement does not fail to reflect any
material matter affecting the Property or the title thereto.

 

39



--------------------------------------------------------------------------------

4.1.28  Inventory. Except as otherwise expressly set forth in the Leases,
Borrower is the owner of all of the Equipment, Fixtures and Personal Property
(as such terms are defined in the Security Instrument) located on or at the
Property and shall not lease any Equipment, Fixtures or Personal Property other
than as permitted hereunder. All of the Equipment, Fixtures and Personal
Property are sufficient to operate the Property in the manner required hereunder
and in the manner in which it is currently operated.

4.1.29  Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements have been paid or adequate
arrangements have been made for the payment thereof promptly following the
Closing Date. All mortgage, mortgage recording, stamp, intangible or other
similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including the Security Instrument, have been paid or adequate
arrangements have been made for the payment thereof promptly following the
Closing Date.

4.1.30  Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, Borrower hereby represents, warrants and covenants that (i) Borrower is,
shall be and shall continue to be a Special Purpose Entity and (ii) Principal
is, shall be and shall continue to be a Special Purpose Entity.

(b)        The representations, warranties and covenants set forth in
Section 4.1.30(a) shall survive for so long as any of the Debt remains payable
to Lender under this Agreement or any other Loan Document.

(c)        Intentionally omitted.

(d)        Any and all of the stated facts and assumptions made in any
Insolvency Opinion, including any exhibits attached thereto, will have been and
shall be true and correct in all material respects, and Borrower and Principal
will have complied and will comply, in all material respects, with all of the
stated facts and assumptions made with respect to it in any Insolvency Opinion.
Each entity other than Borrower and Principal with respect to which an
assumption is made or a fact stated in any Insolvency Opinion will have complied
and shall comply, in all material respects, with all of the assumptions made and
facts stated with respect to it in any such Insolvency Opinion. Borrower
covenants that in connection with any Additional Insolvency Opinion delivered in
connection with this Agreement it shall provide an updated certification
regarding material compliance with the facts and assumptions made therein.

(e)        Borrower covenants and agrees that Borrower shall provide Lender with
thirty (30) days’ prior written notice prior to any removal of an Independent
Director of any of Borrower or Principal.

4.1.31  Management Agreement. The Management Agreement is in full force and
effect and, to the actual knowledge of Borrower, there is no default thereunder
by any party thereto and no event has occurred that, with the passage of time or
the giving of notice would constitute a default thereunder. The Management
Agreement was entered into on commercially reasonable terms.

 

40



--------------------------------------------------------------------------------

4.1.32  Illegal Activity. No portion of any proceeds used by Borrower to acquire
the Property are the proceeds of any illegal activity.

4.1.33  No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are, to Borrower’s
knowledge, true, complete and correct in all material respects. To Borrower’s
knowledge, there has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects the use, operation or value of the Property or
the business operations or the financial condition of Borrower. Borrower has
disclosed to Lender all material facts actually known to Borrower and has not
failed to disclose any material fact actually known to Borrower that could cause
any Provided Information or representation or warranty made herein to be
materially misleading.

4.1.34  Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35  Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

4.1.36  Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower’s state of organization is as
set forth in the introductory paragraph of this Agreement.

4.1.37  Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I

 

41



--------------------------------------------------------------------------------

environmental report (or Phase II environmental report, if required) delivered
to Lender by Borrower in connection with the origination of the Loan (such
report is referred to below as the “Environmental Report”), (a) to Borrower’s
knowledge, there are no Hazardous Substances or underground storage tanks in,
on, or under the Property and no Hazardous Substances have been handled,
manufactured, generated, stored, processed, or disposed of on or released or
discharged from the Property, except those that are (i) in compliance with
Environmental Laws and with permits issued pursuant thereto (to the extent such
permits are required under Environmental Law), and (ii) de minimis amounts
necessary to operate the Property for the purposes set forth in this Agreement
which will not result in an environmental condition in, on or under the Property
and which are otherwise permitted under and used in compliance with
Environmental Law; (b) to Borrower’s knowledge, there are no past, present or
threatened Releases of Hazardous Substances in, on, under or from the Property
which has not been fully remediated in accordance with Environmental Law; (c) to
Borrower’s knowledge, there is no threat of any Release of Hazardous Substances
migrating to the Property; (d) to Borrower’s knowledge, there is no past or
present non-compliance with Environmental Laws, or with permits issued pursuant
thereto, in connection with the Property which has not been fully remediated in
accordance with Environmental Law; (e) Borrower does not know of, and has not
received, any written notice or other communication from any Person (including a
Governmental Authority) relating to Hazardous Substances or Remediation thereof,
of possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; (f) Borrower has truthfully and fully disclosed to Lender, in writing
(including the Environmental Report), any and all information relating to
environmental conditions in, on, under or from the Property that is known to
Borrower and has provided to Lender all information that is contained in
Borrower’s files and records, including any reports relating to Hazardous
Substances in, on, under or from the Property or to the environmental condition
of the Property; and (g) there are no Institutional Controls on or affecting the
Property.

4.1.38  Cash Management Account. Borrower hereby represents and warrants to
Lender that:

(a)        This Agreement, together with the other Loan Documents, create a
valid and continuing security interest (as defined in the Uniform Commercial
Code) in the Clearing Account and Cash Management Account in favor of Lender,
which security interest is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold, pledged, transferred
or otherwise conveyed the Clearing Account or Cash Management Account;

(b)        Each of the Clearing Account and Cash Management Account constitutes
a “deposit account” or “securities account” within the meaning of the Uniform
Commercial Code);

(c)        Pursuant and subject to the terms hereof and the other applicable
Loan Documents, the Clearing Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Clearing Account and Cash Management Account and
all sums at any time held, deposited or invested therein, together with any
interest or other earnings thereon, and all proceeds thereof (including proceeds
of sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities;

 

42



--------------------------------------------------------------------------------

(d)        The Clearing Account and Cash Management Account are not in the name
of any Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower
has not consented to the Clearing Bank and Agent complying with instructions
with respect to the Clearing Account and Cash Management Account from any Person
other than Lender; and

(e)        The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated or superseded prior to the date hereof or will be duly terminated or
superseded promptly following the Closing Date.

Section 4.2     Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any of the Debt remains owing to Lender under this Agreement or any of
the other Loan Documents by Borrower. All representations, warranties, covenants
and agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE V - BORROWER COVENANTS

Section 5.1     Affirmative Covenants. From the date hereof and until payment
and performance in full of all obligations of Borrower under the Loan Documents
or the earlier release of the Lien of the Security Instrument encumbering the
Property (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

5.1.1    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things reasonably necessary to preserve, renew and keep in
full force and effect its existence, rights, licenses, permits, authorizations,
and franchises and comply in all material respects with all Legal Requirements
applicable to it and the Property, including all regulations, building and
zoning codes and certificates of occupancy. There shall never be committed by
Borrower, and Borrower shall never knowingly permit any other Person in
occupancy of or involved with the operation or use of the Property to commit any
act or omission affording the federal government or any state or local
government the right of forfeiture against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower hereby covenants and agrees not to commit or knowingly
permit to exist any act or omission affording such right of forfeiture. Borrower
shall at all times maintain, preserve and protect all franchises and trade names
and preserve all the remainder of its property used or useful in the conduct of
its business and shall keep the Property in good working order and repair, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the

 

43



--------------------------------------------------------------------------------

Loan Documents. Borrower shall keep the Property insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement. Borrower shall from time to time, upon Lender’s request, provide
Lender with evidence reasonably satisfactory to Lender that the Property
complies with all Legal Requirements or is exempt from compliance with Legal
Requirements. Borrower shall give prompt notice to Lender of the receipt by
Borrower of any written notice related to a violation of any Legal Requirements
affecting the Property or Borrower and of the commencement of any proceedings or
investigations which relate to compliance with Legal Requirements affecting the
Property or Borrower. After prior written notice to Lender, Borrower, at
Borrower’s own expense, may contest by appropriate legal proceeding promptly
initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement, the applicability of any Legal Requirement to Borrower or
the Property or any alleged violation of any Legal Requirement, provided that
(i) no Event of Default has occurred and remains uncured; (ii) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any instrument to which Borrower is subject and shall not constitute a material
default thereunder (beyond applicable notice and cure periods) and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost prior to the final determination of such proceeding; (iv) Borrower shall
promptly upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security, as reasonably necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in imminent danger of being sold, forfeited,
terminated, cancelled or lost.

5.1.2    Taxes and Other Charges. Borrower shall pay, prior to delinquency, all
Taxes and Other Charges now or hereafter levied or assessed or imposed against
the Property or any part thereof as the same become due and payable; provided,
however, Borrower’s obligation to directly pay Taxes shall be suspended for so
long as Borrower complies with the terms and provisions of Section 7.2 hereof,
in which event Lender shall pay all such Taxes and Other Charges prior to
delinquency in accordance with the terms and conditions hereof. Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent (provided, however, Borrower
is not required to furnish such receipts for payment of Taxes and Other Charges
if such Taxes or Other Charges have been paid by Lender pursuant to Section 7.2
hereof and Lender has received receipts from the relevant taxing authority).
Subject to Borrower’s right to contest Liens and other charges to the extent
expressly set forth in the Loan Documents, Borrower shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against the Property, and shall pay, prior to delinquency, for all
utility services provided to the Property, except for utility services billed
directly to the Tenants. After prior written notice to Lender, Borrower, at
Borrower’s own expense, may

 

44



--------------------------------------------------------------------------------

contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a material
default thereunder beyond applicable notice and cure periods and such proceeding
shall be conducted in accordance with all applicable statutes, laws and
ordinances; (iii) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, cancelled or lost prior
to the final determination of such proceeding; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith, determined to be due; (v) such proceeding shall suspend
the collection of such contested Taxes or Other Charges from the Property;
(vi) Borrower shall have set aside reasonably adequate reserves for the payment
of the Taxes, together with all interest and penalties thereon, unless Borrower
has paid all of the Taxes under protest; and (vii) Borrower shall furnish such
security as may be required in the proceeding, or as may be reasonably requested
by Lender, to insure the payment of any such Taxes or Other Charges, together
with all interest and penalties thereon. Lender may pay over any such cash
deposit or part thereof held by Lender to the claimant entitled thereto at any
time when, in the reasonable judgment of Lender, the entitlement of such
claimant is finally established or the Property (or part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any imminent danger of the Lien of the
Security Instrument being primed by any related Lien.

5.1.3    Litigation. Promptly after becoming aware of the same, Borrower shall
give written notice to Lender of any litigation or governmental proceedings
pending or threatened against Borrower or Guarantor which, if adversely
determined, would reasonably be expected to materially adversely affect
Borrower’s or Guarantor’s financial condition or the operation of the Property.

5.1.4    Access to Property. Subject to the rights of the Tenants under their
Leases, Borrower shall permit agents, representatives and employees of Lender to
inspect the Property or any part thereof at reasonable hours upon reasonable
advance notice.

5.1.5    Notice of Default. Promptly after becoming aware of the same, Borrower
shall give written notice to Lender of any material adverse change in Borrower’s
or Guarantor’s financial condition or existence of any continuing Event of
Default.

5.1.6    Cooperate in Legal Proceedings. Borrower shall reasonably cooperate
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which may materially and adversely affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

 

45



--------------------------------------------------------------------------------

5.1.7    Perform Loan Documents. Borrower shall observe, perform and satisfy, in
all material respects, all the terms, provisions, covenants and conditions of,
and shall pay when due all costs, fees and expenses to the extent required under
the Loan Documents executed and delivered by, or applicable to, Borrower, and
shall not enter into or otherwise permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower, except as permitted pursuant to the express
terms and conditions of the Loan Documents, without the prior written consent of
Lender.

5.1.8    Award and Insurance Benefits. Borrower shall reasonably cooperate with
Lender in obtaining for Lender the benefits of any Awards or Insurance Proceeds
lawfully or equitably payable in connection with the Property, and Lender shall
be reimbursed for any reasonable and documented out-of-pocket expenses incurred
in connection therewith (including attorneys’ fees and disbursements for outside
counsel, and the payment by Borrower of the expense of an appraisal on behalf of
Lender in case of Casualty or Condemnation affecting the Property or any part
thereof) out of such Insurance Proceeds.

5.1.9    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

(a)        furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith;

(b)        execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts reasonably
necessary or desirable, to evidence, preserve or protect the collateral at any
time securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require; and

(c)        do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.

5.1.10  Principal Place of Business, State of Organization. Borrower shall not
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation (as set forth in
Section 4.1.36 hereof) or Borrower’s corporate or partnership or other structure
(except as otherwise expressly permitted under Section 5.2.10 hereof) unless
Borrower shall have first notified Lender in writing of such change at least
thirty (30) days prior to the effective date of such change, and shall have
first taken all action required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement,
and the other Loan Documents and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned, or delayed. Upon
Lender’s request, Borrower shall, at Borrower’s sole cost and expense, execute
and deliver additional security agreements

 

46



--------------------------------------------------------------------------------

and other instruments which may be reasonably necessary to effectively evidence
or perfect Lender’s security interest in the Property as a result of such change
of principal place of business or place of organization. Borrower’s principal
place of business and chief executive office, and the place where Borrower keeps
its books and records, including recorded data of any kind or nature, regardless
of the medium or recording, including software, writings, plans, specifications
and schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change). Borrower shall promptly notify Lender of any change in its
organizational identification number. If Borrower does not now have an
organizational identification number and later obtains one, Borrower promptly
shall notify Lender of such organizational identification number.

5.1.11  Financial Reporting. (a) Borrower shall keep and maintain or shall cause
to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and all items
of income and expense in connection with the operation of the Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire. After the
occurrence and during the continuance of an Event of Default, Borrower shall pay
any reasonable and documented out-of-pocket costs and expenses incurred by
Lender to examine Borrower’s accounting records with respect to the Property, as
Lender shall determine to be reasonably necessary or appropriate in the
protection of Lender’s interest.

(b)        Borrower shall furnish to Lender annually, within hundred twenty
(120) days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s annual financial statements and prepared in accordance with GAAP (or
such other accounting basis acceptable to Lender) covering the Property for such
Fiscal Year and containing statements of profit and loss for Borrower and the
Property, an annual rent roll and a balance sheet for Borrower, all of the
forgoing to be accompanied by an Officer’s Certificate stating that such items
are true, correct, accurate, and complete in all material respects and fairly
present the financial condition and results of the operations of Borrower and
the Property in all material respects. If Borrower consists of more than one
entity, said financial statements shall be in the form of an annual combined
balance sheet of the Borrower entities (and no other entities), together with
the related combined statements of operations, members’ capital and cash flows,
including a combining balance sheet and statement of income for the Individual
Properties on a combined basis. Such statements shall set forth the financial
condition and the results of operations for the Property for such Fiscal Year,
and shall include amounts representing annual net operating income, Net Cash
Flow, gross income, and operating expenses. Borrower shall also furnish to
Lender annually, within fifteen (15) days after the same has been filed, a
complete copy of the audited Annual Report (Form 10-K) of the REIT.

(c)        Borrower shall furnish, or cause to be furnished, to Lender on or
before thirty (30) days after the end of each calendar quarter the following
items, accompanied by an Officer’s

 

47



--------------------------------------------------------------------------------

Certificate stating that such items are true, correct, accurate, and complete,
in all material respects, and fairly present the financial condition and results
of the operations of Borrower and the Property (subject to normal year-end
adjustments) as applicable: (i) a rent roll for the subject quarter;
(ii) quarterly and year-to-date operating statements (including Capital
Expenditures) prepared for each calendar quarter, noting net operating income,
gross income, and operating expenses (not including any contributions to the
Replacement Reserve Fund), and other information necessary and sufficient to
fairly represent the financial position and results of operation of the Property
during such calendar quarter, and containing a comparison of budgeted income and
expenses and the actual income and expenses; and (iii) a calculation reflecting
the annual Debt Service Coverage Ratio for the immediately preceding three (3),
six (6), and twelve (12) month periods as of the last day of such quarter. In
addition, such certificate shall also be accompanied by an Officer’s Certificate
stating that the representations and warranties of Borrower set forth in
Section 4.1.30 are true and correct, in all material respects, as of the date of
such certificate.

(d)        Until the earlier of Securitization or twelve (12) months after the
date of this Agreement, Borrower shall furnish, or cause to be furnished, to
Lender on or before thirty (30) days after the end of each calendar month, all
of the following items with respect to the previous calendar month, accompanied
by an Officer’s Certificate stating that such items are true, correct, accurate,
and complete, in all material respects, and fairly present the financial
condition and results of the operations of Borrower and the Property (subject to
normal year-end adjustments) as applicable: (A) a rent roll for the subject
month; (B) monthly operating statement(s) of the Property; and (C) year-to-date
operating statement(s) of the Property.

(e)        Intentionally omitted.

(f)        Upon request, Borrower and its affiliates shall furnish to Lender a
listing of all security deposits held in connection with any Lease of any part
of the Property, including the name of the Tenant to which each such security
deposit applies.

(g)        For each Fiscal Year commencing after the Closing Date, Borrower
shall submit to Lender an Annual Budget not later than sixty (60) days prior to
the commencement of such period or Fiscal Year in form reasonably satisfactory
to Lender. The Annual Budget shall be subject to Lender’s written approval (each
such Annual Budget, an “Approved Annual Budget”). If Lender objects to a
proposed Annual Budget submitted by Borrower, Lender shall advise Borrower of
such objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until Lender approves
the Annual Budget. Until such time that Lender approves a proposed Annual
Budget, the most recently Approved Annual Budget shall apply; provided that,
such Approved Annual Budget shall be adjusted to reflect actual increases in
Taxes, Insurance Premiums, Other Charges and any other Operating Expenses for
which the annual costs thereof are reasonably ascertainable.

 

48



--------------------------------------------------------------------------------

(h)        If Borrower must incur an extraordinary operating expense or capital
expense not set forth in the Approved Annual Budget (each an “Extraordinary
Expense”), then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender’s approval, which
approval shall not be unreasonably withheld, conditioned, or delayed.

(i)        Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender, provided
that Borrower shall not be obligated to deliver such information more than once
in any calendar year, except during the existence of an Event of Default.

(j)        Borrower shall furnish to Lender, within (x) ten (10) Business Days
after Lender’s request (or as soon thereafter as may be reasonably possible) or
(y) such longer period in which the applicable Tenant has to respond to such a
request under its Lease, financial information from any Tenant designated by
Lender (to the extent such financial information is required to be provided
under the applicable Lease and same is received by Borrower after request
therefor), provided that Borrower shall not be obligated to deliver such
information with respect to each Tenant more than once in any calendar year,
except during the existence of an Event of Default.

(k)        Borrower shall cause Guarantor to furnish to Lender annually, within
one hundred twenty (120) days following the end of each Fiscal Year of
Guarantor: (i) if such Guarantor is an entity, financial statements, which shall
include an annual balance sheet and profit and loss statement of Guarantor, in
the form reasonably required by Lender, accompanied by an Officer’s Certificate
stating that such items are true, correct, accurate, and complete in all
material respects and fairly present the financial condition and results of the
operations of Guarantor in all material respects, or (ii) if such Guarantor is
an individual, a signed personal financial statement in a form reasonably
satisfactory to Lender.

(l)        Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on compact disk,
flash drive, or other reasonably reliable portable storage media, which may be
delivered in secured or encrypted format and (iii) if requested by Lender and
within the capabilities of Borrower’s data systems without change or
modification thereto, in electronic form and prepared using Microsoft Word for
Windows files (which files may be prepared using a spreadsheet program and saved
as word processing files), which may be delivered in secured or encrypted
format. Borrower agrees that Lender may disclose information regarding the
Property and Borrower that is provided to Lender pursuant to this Section 5.1.11
in connection with and solely to the extent reasonably required for the
Securitization to such parties requesting such information in connection with
such Securitization.

5.1.12  Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing in the
jurisdiction in which the Property is located and the jurisdiction of its
formation. Borrower shall

 

49



--------------------------------------------------------------------------------

at all times during the term of the Loan, continue to own all of Equipment,
Fixtures and Personal Property which are necessary to operate the Property in
the manner required hereunder and in the manner in which it is currently
operated.

5.1.13  Title to the Property. Borrower shall warrant and defend (a) the title
to the Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Lien of the Security Instrument on the Property, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any losses
or damages, and reasonable and documented out-of-pocket costs or expenses
(including reasonable attorneys’ fees and expenses for outside counsel) actually
incurred by Lender if an interest in the Property, other than as permitted
hereunder, is claimed by another Person.

5.1.14  Costs of Enforcement. In the event (a) that the Security Instrument
encumbering the Property is foreclosed in whole or in part or that the Security
Instrument is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage encumbering the Property
prior to or subsequent to the Security Instrument in which proceeding Lender is
made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any of its constituent Persons or
an assignment by Borrower or any of its constituent Persons for the benefit of
its creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all reasonable and documented out-of-pocket costs of collection
and defense, including reasonable attorneys’ fees and expenses for outside
counsel, incurred by Lender or Borrower in connection therewith and in
connection with any appellate proceeding or post judgment action involved
therein, together with all required service or use taxes.

5.1.15  Estoppel Statement. (a) After request by Lender, Borrower shall within
ten (10) days furnish Lender or any proposed assignee of the Loan with a
statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Note, (ii) to the knowledge of Borrower, the unpaid
principal amount of the Note, (iii) the Interest Rate of the Note, (iv) the
terms of payment and Maturity Date, (v) the date installments of interest or
principal were last paid, (vi) that, except as provided in such statement, there
are no Defaults or Events of Default under this Agreement or any of the other
Loan Documents, (vii) that the Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification, (viii) whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (ix) that all Leases are in full force and effect (except
as otherwise provided) and (provided the Property is not a residential
multifamily property) have not been modified (or if modified, setting forth all
modifications), (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xi) whether or not, to the knowledge of Borrower, any
of the lessees under the Leases are in default under the Leases, and, if any of
the lessees are in default, setting forth the specific nature of all such
defaults, (xii) the amount of security deposits held by Borrower under each
Lease and that such amounts are consistent with the amounts required under each
Lease, and (xiii) as to any other matters reasonably requested by Lender and
reasonably related to the Leases, the obligations secured hereby, the Property
or the Security Instrument.

 

50



--------------------------------------------------------------------------------

(b)       Borrower shall use commercially reasonable efforts to deliver to
Lender upon request, tenant estoppel certificates from each commercial Tenant
leasing space at the Property in form and substance reasonably acceptable to
Lender (it being agreed that an estoppel certificate in the form provided as of
the closing of the Loan shall be deemed acceptable to Lender) provided that
Borrower shall not be required to deliver such certificates more frequently than
(i) two (2) times in any calendar year prior to Securitization, and (ii) one
(1) time in any calendar year following Securitization.

5.1.16  Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17  Intentionally Omitted.

5.1.18  Confirmation of Representations. Upon the request of Lender, Borrower
shall deliver, in connection with any Securitization, (a) one (1) or more
Officer’s Certificates certifying as to the accuracy, in all material respects,
of all representations made by Borrower in the Loan Documents (or disclosing any
materially inaccurate representations) as of the date of the closing of such
Securitization in all relevant jurisdictions, and (b) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of Borrower, Principal and Guarantor as of a
date that is no more than thirty (30) days prior to the Securitization.

5.1.19  Environmental Covenants. (a) Borrower covenants and agrees that: (i) all
uses and operations on or of the Property, whether by Borrower or any other
Person claiming by, through, or under Borrower, shall be in compliance, in all
material respects, with all Environmental Laws and permits issued pursuant
thereto; (ii) there shall be no Releases of Hazardous Substances in, on, under
or from the Property; (iii) there shall be no Hazardous Substances in, on, or
under the Property, except those that are (A) in compliance with all
Environmental Laws and with permits issued pursuant thereto (to the extent such
permits are required by Environmental Law), and (B) de-minimis amounts necessary
to operate the Property for the purposes set forth in this Agreement and the
Leases which will not result in an environmental condition in, on or under the
Property and which are otherwise permitted under and used in compliance with
Environmental Law; (iv) Borrower shall keep the Property free and clear of all
liens and other encumbrances imposed pursuant to any Environmental Law, whether
due to any act or omission of Borrower or any other Person (the “Environmental
Liens”); (v) Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to subsection (b) below,
including providing all relevant information and making knowledgeable persons
available for interviews; (vi) intentionally omitted; (vii) Borrower shall, at
its sole cost and expense, comply with all reasonable written requests of Lender
made if Lender has a reasonable basis to believe that an environmental hazard
exists on the Property in order to: (A) reasonably effectuate Remediation of any
condition (including a Release of a Hazardous Substance) in, on, under or from
the Property; (B) comply with any applicable Environmental Law; (C) comply with
any written directive from any Governmental Authority; and (D) take any other
reasonable action necessary or appropriate for protection of human health or the
environment; (viii) Borrower shall not do,

 

51



--------------------------------------------------------------------------------

and shall utilize commercially reasonable efforts to ensure that no Tenant or
other user of the Property does, any act that materially increases the dangers
to human health or the environment, poses an unreasonable risk of harm to any
Person (whether on or off the Property), impairs or may impair the value of the
Property, is contrary to any requirement of any insurer, constitutes a public or
private nuisance, constitutes material physical waste, or violates, in any
material respect, any covenant, condition, agreement or easement applicable to
the Property; (ix) immediately upon Borrower becoming aware of the same,
Borrower shall notify Lender in writing of (A) any presence or Releases or
threatened Releases of Hazardous Substances in, on, under, from or migrating
towards the Property; (B) any material non-compliance with any Environmental
Laws related in any way to the Property; (C) any actual or threatened
Environmental Lien; (D) any required or proposed Remediation of environmental
conditions relating to the Property; and (E) any written notice or other
communication of which Borrower becomes aware from any source whatsoever
(including a governmental entity) relating in any way to the release or
potential release of Hazardous Substances or Remediation thereof, likely to
result in liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Section; (x) Borrower shall not install, use, generate,
manufacture, store, treat, release or dispose of, nor knowingly permit the
installation, use, generation, storage, treatment, release or disposal of, any
Hazardous Substances (except de-minimis amounts necessary to operate the
Property for the purposes set forth in this Agreement and the Leases which will
not result in an environmental condition in, on or under the Property and which
are otherwise permitted under and used in compliance with Environmental Law) on,
under or about the Property, and all uses and operations on or of the Property,
whether by Borrower or any other person or entity claiming by, through, or under
Borrower, shall be in compliance, in all material respects, with all
Environmental Laws and permits issued pursuant thereto; (xi) Borrower shall not
make any change in the use or condition of the Property which (A) would
reasonably be expected to lead to the presence on, under or about the Property
of any Hazardous Substances which is not in accordance with any applicable
Environmental Law, or (B) would require, under any applicable Environmental Law,
notice be given to or approval be obtained from any governmental agency in the
event of a transfer of ownership or control of the Property, in each case
without the prior written consent of Lender; (xii) Borrower shall not allow any
Institutional Control on or to affect the Property; and (xiii) Borrower shall
take all acts reasonably necessary to preserve its status, if applicable, as an
“innocent landowner,” “contiguous property owner,” or “prospective purchaser” as
to the Property and as those terms are defined in CERCLA; provided, however,
that this covenant does not limit or modify any of Borrower’s other duties or
obligations under this Agreement.

(b)       If Lender has a reasonable basis to believe that an environmental
hazard exists on the Property, upon reasonable notice from Lender, Borrower
shall, at Borrower’s expense, promptly cause an engineer or consultant
reasonably satisfactory to Lender to conduct an environmental assessment or
audit (the scope of which shall be determined in Lender’s reasonable discretion)
and take any samples of soil, groundwater or other water, air, or building
materials or any other invasive testing requested by Lender and promptly deliver
the results of any such assessment, audit, sampling or other testing; provided,
however, if such results are not delivered to Lender within a reasonable period
or if Lender has reason to believe that an environmental hazard exists on the
Property that, in Lender’s reasonable judgment, endangers any Tenant or other
occupant of the Property or their guests or the general public or may

 

52



--------------------------------------------------------------------------------

materially and adversely affect the value of the Property, upon not less than
five (5) Business Days prior notice to Borrower, Lender and any other Person
designated by Lender, including any receiver, any representative of a
governmental entity, and any environmental consultant, shall have the right,
subject to the rights of Tenants, but not the obligation, to enter upon the
Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s reasonable discretion) and taking samples of soil, groundwater or other
water, air, or building materials, and reasonably conducting other invasive
testing. Borrower shall reasonably cooperate with and provide Lender and any
such Person designated by Lender with access to the Property, subject to the
rights of Tenants and the foregoing notice requirements.

(c)       Intentionally omitted.

(d)       Intentionally omitted.

(e)       Borrower shall promptly perform all reasonably necessary remedial work
in response to the presence of any Hazardous Substances on the Property, any
violation of any Environmental Laws, or any claims or requirements made by any
governmental agency or authority. All such work shall be conducted by licensed
and reputable contractors pursuant to written plans approved by the agency or
authority in question (if applicable), under proper permits and licenses (if
applicable) with such insurance coverage as is customarily maintained by prudent
property owners in similar situations. If the cost of the work exceeds $100,000,
then Lender shall have the right of prior approval over the environmental
contractor and plans, which shall not be unreasonably withheld, conditioned, or
delayed. Subject to Borrower’s rights under the Security Instrument and this
Agreement to contest costs and expenses for labor and materials, the costs and
expenses of the remedial work shall be promptly paid by Borrower. In the event
Borrower fails to undertake the remedial work, or fails to complete the same
within a reasonable time period after the same is undertaken, and if Lender is
of the good faith opinion that Lender’s security in the Property is materially
jeopardized thereby, then Lender shall have the right to undertake or complete
the remedial work itself. In such event all reasonable and documented
out-of-pocket costs of Lender in doing so, including all fees and expenses of
environmental consultants, engineers, attorneys, accountants and other
professional advisors, shall become a part of the Loan and shall be due and
payable from Borrower upon demand. Such amount shall be secured by the Loan
Documents, and failure to pay the same within thirty (30) days following demand
therefor shall be an Event of Default under the Loan Documents. In the event any
Hazardous Substances are removed from the Property, either by Borrower or
Lender, the number assigned by the United States Environmental Protection Agency
to such Hazardous Substances shall be solely in the name of Borrower, and
Borrower shall have any and all liability for such removed Hazardous Substances,
except to the extent of any liability arising from the gross negligence, willful
misconduct, or bad faith of Lender, its employees, or agents.

5.1.20 Leasing Matters. Any Significant Leases written after the date hereof
shall be subject to the prior written approval of Lender, which approval shall
not be unreasonably withheld, conditioned or delayed. All subleases related to,
or any renewals or extensions of, any Significant Lease after the date hereof
shall be subject to the prior written approval of Lender, which approval shall
not be unreasonably withheld,

 

53



--------------------------------------------------------------------------------

conditioned or delayed; provided, however, that no such Lender approval shall be
required in connection with (a) any sublease by a Tenant under an existing
Significant Lease pursuant to subleasing rights specifically set forth in such
Significant Lease, or (b) any renewal or extension of an existing Significant
Lease pursuant to the renewal or extension terms specifically set forth in such
Significant Lease. Additionally, no Lender approval shall be required in
connection with any renewal or extension of an existing Significant Lease on
renewal or extension terms not specifically set forth in such Significant Lease,
but which (I) is on the then existing form lease previously approved by Lender
or another lease form approved by Lender, (II) provides for base rents equal to
or in excess of ninety five (95%) percent of the per square foot paid by the
applicable Tenant in the immediately preceding Lease year, (III) does not
contain Inducement Costs (as hereinafter defined) paid or to be payable by
Borrower in excess of the sum of the then current balance of the Rollover
Reserve Fund plus any additional capital contributions made by the partners of
Borrower that are specifically designated to be used, or are otherwise actually
used, for such Inducement Costs. For purposes of this Section 5.1.20,
“Inducement Costs” shall consist of free rent and Borrower contributions to
tenant improvement costs. Upon request, Borrower shall furnish Lender with
executed copies of all Leases. Other than as provided for herein, all renewals
of Leases and all proposed Leases shall provide for rental rates comparable to
existing local market rates, shall be on commercially reasonable terms and shall
not contain any terms which would materially affect Lender’s rights under the
Loan Documents, shall provide that they are subordinate to the Security
Instrument and that the lessee agrees to attorn to Lender or any purchaser at a
sale by foreclosure or power of sale, which subordination and attornment
agreements by lessee may be subject to Lender delivering to such lessee a
customary non-disturbance agreement that is reasonably acceptable to the parties
thereto. Borrower (i) shall observe and perform, in all material respects, the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall enforce and may amend or terminate the terms,
covenants and conditions contained in the Leases upon the part of the lessee
thereunder to be observed or performed in a commercially reasonable manner and
in a manner not to impair the value of the Property involved except that no
termination by Borrower or acceptance of surrender by a Tenant of any Leases
shall be permitted unless by reason of a tenant default and then only in a
commercially reasonable manner to preserve and protect the Property; provided,
however, that no such termination or surrender of any Significant Lease will be
permitted without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned, or delayed; (iii) shall not collect any
of the rents more than one (1) month in advance (other than security deposits);
(iv) shall not execute any other assignment of lessor’s interest in the Leases
or the Rents (except as contemplated by the Loan Documents); (v) shall not
alter, modify or change the terms of the Leases, in any material respect, in a
manner inconsistent with the provisions of the Loan Documents; and (vi) shall
execute and deliver at the request of Lender all such further assurances,
confirmations and assignments in connection with the Leases as Lender shall from
time to time reasonably require. Notwithstanding anything to the contrary
contained herein, Borrower shall not enter into a new Significant Lease of all
or substantially all of the Property without Lender’s prior written consent,
which consent shall not be unreasonably withheld, conditioned, or delayed
Notwithstanding anything to the contrary contained herein, all new Leases and
all amendments, modifications, extensions, and renewals of existing Leases with
Tenants that are Affiliates of Borrower shall be subject to the prior written
consent of Lender.

 

54



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, to the extent
Lender’s prior approval is required for any matters related to a Significant
Lease, Lender shall have seven (7) Business Days from receipt of written request
(which such written request shall include a copy of the proposed lease, market
information relating to leases comparable to the proposed lease, financial
information with respect to the proposed tenant to the extent in Borrower’s
possession and such other relevant materials and information used by Borrower in
connection with negotiation of the proposed Lease, and such information as is
necessary to evidence that the proposed Lease satisfies the requirements of an
acceptable Approved Replacement Lease), to approve or disapprove such matter,
provided that such request to Lender is marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN SEVEN (7) BUSINESS
DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN
THE UNDERSIGNED AND LENDER.” In the event additional information is reasonably
requested by Lender, Lender shall have five (5) Business Days from receipt of
all additional requested information in which to approve or disapprove such
applicable matter, notwithstanding the date of the original request. In the
event that Lender fails to respond to the applicable matter in question within
such time frame as set forth above, Borrower shall submit a second request for
approval with respect to such matter in accordance with the above conditions,
including marking the request in bold lettering as described above. In the event
that Lender fails to respond to the applicable matter in question within five
(5) Business Days from receipt of such second written request, Lender’s failure
to respond shall constitute Lender’s deemed approval for all purposes related to
the particular approval request. Borrower shall provide Lender with such
information and documentation as may be reasonably required by Lender,
including, without limitation, lease comparables and other market information as
reasonably required by Lender.

5.1.21  Alterations. Borrower shall obtain Lender’s prior written consent to any
material alterations to any Improvements, which consent shall not be
unreasonably withheld, conditioned or delayed except with respect to alterations
that may have a material adverse effect on Borrower’s financial condition, the
value of the Property or the Property’s Net Operating Income. Notwithstanding
the foregoing, Lender’s consent shall not be required in connection with any
material alterations that will not have a material adverse effect on Borrower’s
financial condition, the value of the Property or the Property’s Net Operating
Income, provided that such material alterations are made in connection with
(a) tenant improvement work performed pursuant to the terms of any Lease
executed on or before the date hereof, (b) tenant improvement work performed
pursuant to the terms and provisions of a Lease and not adversely affecting any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements, or (c) material alterations performed in connection with the
Restoration of the Property after the occurrence of a Casualty or Condemnation
in accordance with the terms and provisions of this Agreement. For purposes of
this Section 5.1.21, an alteration shall be deemed to be “material” if: (i) such
alteration affects any structural component of any Improvements, any utility or
HVAC system contained in any Improvements or the exterior of any building
constituting a part of any Improvements, or (ii) the total anticipated cost of
such alteration will be in excess of $250,000.00. If the total unpaid amounts
due and payable with respect to alterations to the Improvements at the Property
(other than such amounts to be paid or reimbursed by Tenants under the Leases)
shall at any time exceed $250,000.00 (the “Threshold Amount”), Borrower shall
promptly deliver to Lender as security for the payment of such

 

55



--------------------------------------------------------------------------------

amounts and as additional security for Borrower’s obligations under the Loan
Documents any of the following: (A) cash, (B) U.S. Obligations, (C) other
securities having a rating acceptable to Lender and that, if required by under
the operative documents in connection with any Securitization, the applicable
Rating Agencies have confirmed in writing will not, in and of itself, result in
a downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization or (D) a completion and performance bond or an
irrevocable letter of credit (payable on sight draft only) issued by a financial
institution having a rating by S&P of not less than “A-1+” if the term of such
bond or letter of credit is no longer than three (3) months or, if such term is
in excess of three (3) months, issued by a financial institution having a rating
that is acceptable to Lender and that, if required by under the operative
documents in connection with any Securitization, the applicable Rating Agencies
have confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or class thereof in connection with any
Securitization. Such security shall be in an amount equal to the excess of the
total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by Tenants under the
Leases) over the Threshold Amount and Lender may apply such security from time
to time at the option of Lender to pay for such alterations.

5.1.22  Operation of Property. (a) Borrower shall cause the Property to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable. If the Management Agreement
expires or is terminated (without limiting any obligation of Borrower to obtain
Lender’s consent to any termination or modification of the Management Agreement
in accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.

(b)       Borrower shall: (i) promptly perform or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things reasonably
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any material default under the Management
Agreement of which it is aware; (iii) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, notice, report
and estimate received by it under the Management Agreement; and (iv) enforce the
performance and observance of all of the material covenants and agreements
required to be performed or observed by Manager under the Management Agreement,
in a commercially reasonable manner.

5.1.23  Embargoed Person. Borrower has performed and shall perform reasonable
due diligence to ensure that at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Principal and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person; (b) no Embargoed Person has any interest of
any nature whatsoever in Borrower, Principal or Guarantor, as applicable, with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law; and (c) none of the funds of Borrower, Principal or
Guarantor, as applicable, have been

 

56



--------------------------------------------------------------------------------

derived from, or are the proceeds of, any unlawful activity, including money
laundering, terrorism or terrorism activities, with the result that the
investment in Borrower, Principal or Guarantor, as applicable (whether directly
or indirectly), is prohibited by law or the Loan is in violation of law, or may
cause the Property to be subject to forfeiture or seizure.

Section 5.2      Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument and any other
collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it shall not do,
directly or indirectly, any of the following:

5.2.1    Operation of Property. (a) Borrower shall not, without Lender’s prior
written consent (which consent shall not be unreasonably withheld, conditioned,
or delayed): (i) surrender, terminate, cancel, amend or modify the Management
Agreement; provided, that Borrower may, without Lender’s consent, replace the
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement; (ii) reduce or consent to the reduction of the
term of the Management Agreement, subject to Borrower’s foregoing right to
replace the Manager; (iii) increase or consent to the increase of the amount of
any management fees under the Management Agreement to an above-market rate, or
(iv) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Management Agreement in any material
respect.

(b)       Following the occurrence and during the continuance of an Event of
Default, Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Management Agreement without
the prior written consent of Lender, which consent may be granted, conditioned
or withheld in Lender’s discretion.

(c)       If under applicable zoning provisions the use of all or any portion of
the Property is or shall become a nonconforming use that is otherwise permitted
as a pre-existing nonconforming use, Borrower shall not cause or permit the
nonconforming use or Improvement to be discontinued or abandoned without the
express written consent of Lender.

5.2.2    Liens. Borrower shall not create, incur, assume or allow any Lien to
exist on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances and subject to Borrower’s right to contest any
such Lien in accordance with the terms and conditions of the Loan Documents.

5.2.3    Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to or incidental to the
ownership and operation of the Property, (c) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower except to the extent
permitted by the Loan Documents, (d) modify, amend, waive or terminate, in any
material respects, its organizational documents or its qualification and good
standing in any jurisdiction, except to the extent permitted by the Loan
Documents, or (e) cause Principal to (i) dissolve, wind up or liquidate or take
any action, or omit to take an action, as a result of which the Principal

 

57



--------------------------------------------------------------------------------

would be dissolved, wound up or liquidated in whole or in part, or (ii) amend,
modify, waive or terminate, in any material respects, the organizational
documents of Principal except to the extent permitted by the Loan Documents, in
each case, without obtaining the prior written consent of Lender or Lender’s
designee.

5.2.4    Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(d) hereof.

5.2.5    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.2.6    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned, or delayed.

5.2.7    No Joint Assessment. Borrower shall not allow, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.2.8    Intentionally Omitted.

5.2.9    ERISA. (a) Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

 

58



--------------------------------------------------------------------------------

(b)       Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its reasonable discretion, that (A) Borrower is
not and does not maintain an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:

(i)       Equity interests in Borrower are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii)      Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or

(iii)     Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10  Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its stockholders, general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should an Event of Default occur in the repayment of the Debt or the performance
of the Other Obligations, Lender can recover the Debt by a sale of the Property.

(b)       Without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned, or delayed, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or any interest of
Borrower in the Loan or (ii) permit a Sale or Pledge of an interest in any
Restricted Party, other than (A) pursuant to Leases of space in the Improvements
to Tenants in accordance with the provisions of Section 5.1.20, (B) Permitted
Transfers, and (C) Permitted Encumbrances.

(c)       A Transfer shall include (i) an installment sales agreement wherein
Borrower agrees to sell the Property or any part thereof for a price to be paid
in installments; (ii) an agreement by Borrower leasing all or a substantial part
of the Property for other than actual occupancy by a space Tenant thereunder or
a sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents (except
with respect to the security interest created under the Loan Documents);
(iii) if a Restricted Party is a corporation, any merger, consolidation or Sale
or Pledge of such corporation’s stock or the creation or issuance of new stock;
(iv) if a Restricted Party is a limited or general partnership or joint venture,
any merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non member manager (or if no

 

59



--------------------------------------------------------------------------------

managing member, any member) or the Sale or Pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of non
managing membership interests or the creation or issuance of new non managing
membership interests; (vi) if a Restricted Party is a trust or nominee trust,
any merger, consolidation or the Sale or Pledge of the legal or beneficial
interest in a Restricted Party or the creation or issuance of new legal or
beneficial interests; or (vii) the removal or the resignation of the managing
agent (including an Affiliated Manager) other than in accordance with
Section 5.1.22 hereof.

(d)       Notwithstanding any contrary provisions of this Section 5.2.10 or
anything else to the contrary contained in this Agreement or any other Loan
Documents, Lender’s consent shall not be required in connection with one or a
series of Transfers, of not more than forty-nine percent (49%) of the stock, the
limited partnership interests or non-managing membership interests (as the case
may be) in a Restricted Party; provided, however, no such Transfer shall result
in the change of Control in a Restricted Party, and as a condition to each such
Transfer, Lender shall receive not less than fifteen (15) days prior written
notice of such proposed Transfer. If after giving effect to any such Transfer,
more than forty-nine percent (49%) in the aggregate of direct or indirect
interests in a Restricted Party are owned by any Person and its Affiliates that
owned less than forty-nine percent (49%) direct or indirect interest in such
Restricted Party as of the Closing Date, Borrower shall, no less than fifteen
(15) days prior to the effective date of any such Transfer, deliver to Lender an
Additional Insolvency Opinion acceptable to Lender and the Rating Agencies. In
addition, at all times, the management team of City Office REIT Operating
Partnership, L.P. must continue to Control Borrower and the Property. Borrower
shall pay any and all reasonable and documented out-of-pocket costs and expenses
incurred in connection with such Transfers (including Lender’s counsel fees and
disbursements and any fees and expenses of the Rating Agencies).

(e)       No Transfer of the Property and assumption of the Loan shall occur
during the period that is sixty (60) days prior to and sixty (60) days after a
Securitization. Except for such 120 day period, so long as no Event of Default
exists and is then continuing, Lender shall not unreasonably withhold,
condition, or delay its consent to a Transfer of the Property and assumption of
the Loan provided that the following minimum conditions are satisfied:

(i)       Borrower shall pay Lender a transfer fee equal to one-half percent
(0.50%) of the outstanding principal balance of the Loan at the time of such
transfer;

(ii)       Borrower shall pay any and all reasonable and documented
out-of-pocket costs incurred in connection with such Transfer (including
Lender’s counsel fees and disbursements and all recording fees, title insurance
premiums and mortgage and intangible taxes and the fees and expenses of the
Rating Agencies pursuant to clause (x) below);

(iii)     The proposed transferee (the “Transferee”) or Transferee’s Principals
must have demonstrated experience in owning and operating properties similar in
location, size, class and operation to the Property, which experience shall be
reasonably determined by Lender;

 

60



--------------------------------------------------------------------------------

(iv)      Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity acceptable to Lender;

(v)       Transferee, Transferee’s Principals and all other entities which may
be owned or Controlled directly or indirectly by Transferee’s Principals
(“Related Entities”) must not have been party to any voluntary bankruptcy
proceedings, or involuntary bankruptcy proceedings (except to the extent
dismissed within ninety (90) days following the commencement thereof), made an
assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors within seven (7) years prior to the
date of the proposed Transfer;

(vi)      Transferee shall assume all of the obligations of Borrower under the
Loan Documents, from and after the date of such assumption, in a manner
reasonably satisfactory to Lender in all respects, including by entering into an
assumption agreement in form and substance reasonably satisfactory to Lender;

(vii)     There shall be no material adverse litigation or regulatory action
pending or threatened against Transferee, Transferee’s Principals or Related
Entities which is not acceptable to Lender;

(viii)    Transferee, Transferee’s Principals and Related Entities shall not
have materially defaulted under its or their obligations with respect to any
other Indebtedness in a manner which is not acceptable to Lender in its
reasonable discretion;

(ix)      Transferee and Transferee’s Principals must be able to satisfy, in all
material respects, all the representations and covenants set forth in Sections
4.1.30, 4.1.35, 5.1.23 and 5.2.9 of this Agreement, no Event of Default shall
otherwise occur as a result of such Transfer, and Transferee and Transferee’s
Principals shall deliver (A) all organizational documentation reasonably
requested by Lender, which shall be reasonably satisfactory to Lender and
(B) all certificates, agreements, covenants and legal opinions reasonably
required by Lender;

(x)       If required by Lender, Transferee shall be approved by the Rating
Agencies selected by Lender, which approval, if required by Lender, shall take
the form of a confirmation in writing from such Rating Agencies to the effect
that such Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;

(xi)      Prior to any release of Guarantor, one (1) or more substitute
guarantors reasonably acceptable to Lender shall have assumed all of the
liabilities and obligations of Guarantor under the Guaranty and Environmental
Indemnity executed by Guarantor or execute a replacement guaranty and
environmental indemnity reasonably satisfactory to Lender.

(xii)     Borrower shall deliver, at its sole cost and expense, an endorsement
to the Title Insurance Policy, as modified by the assumption agreement, as a
valid first lien on the Property and naming the Transferee as owner of the
Property, which endorsement

 

61



--------------------------------------------------------------------------------

shall insure that, as of the date of the recording of the assumption agreement,
the Property shall not be subject to any additional exceptions or liens other
than those contained in the Title Policy issued on the date hereof and the
Permitted Encumbrances;

(xiii)    The Property shall be managed by Qualified Manager pursuant to a
Replacement Management Agreement;

(xiv)    Intentionally omitted; and

(xv)     Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer reasonably
satisfactory in form and substance to Lender.

(f)         Notwithstanding any provision in this Section 5.2.10 to the
contrary, limited partnership or membership interests, as applicable, in
Borrower may be transferred without Lender’s consent and without application of
the fee or any other requirements set forth in Section 5.2.10(e): (i) among
limited partners or members, as applicable, of Borrower who are limited partners
or members, as applicable, of Borrower as of the date of this Agreement (each a
“Current Owner”), and (ii) to immediate family members (which shall be limited
to a spouse, parent, child and grandchild (each, an “Immediate Family Member”)),
of any Current Owner or to trusts formed for the benefit of Immediate Family
Members of such Current Owner for bona fide estate planning purposes (each, an
“Additional Permitted Transfer”), provided each of the following conditions is
satisfied: (A) no Event of Default has occurred and is continuing; (B) Lender
has received Borrower’s notice of the Additional Permitted Transfer no less than
30 days prior to the commencement of such transfer; (C) no Indemnitor or
Guarantor shall be released from any guaranty or indemnity agreement by virtue
of the Additional Permitted Transfer; (D) Borrower shall be responsible for the
reasonable and documented out-of-pocket costs and expenses of documenting the
Additional Permitted Transfer; (E) Borrower shall reimburse Lender for all
actual reasonable and documented out-of-pocket costs and expenses incurred by
Lender in connection with the Additional Permitted Transfer, whether or not
consummated; (F) once the Additional Permitted Transfer is complete, the persons
with Control of Borrower and management of the Property are the same persons (or
represent the majority of such persons) who had such Control and management
rights immediately prior to the Additional Permitted Transfer; (G) Borrower
shall furnish Lender copies of any material documentation executed in connection
with the Additional Permitted Transfer promptly after execution thereof;
(H) Borrower shall have delivered reasonably satisfactory evidence to Lender
that, following the Additional Permitted Transfer, Borrower shall continue to
comply with the provisions of Section 4.1.30 hereof; and (I) if required under
the operative documents in connection with any Securitization, delivery of an
Additional Insolvency Opinion acceptable to Lender.

(g)        Notwithstanding any contrary provisions of this Section 5.2.10 or
anything else to the contrary contained in this Agreement or any other Loan
Documents, Guarantor may Transfer its interest in Borrower to any entity owned
or Controlled directly or indirectly by Guarantor or City Office REIT, Inc., a
Maryland corporation (the “REIT”) (any such transfer is hereinafter referred to
as an “Affiliated Party Transfer”), without consent of Lender, provided each of
the following conditions is satisfied: (A) no Event of Default has occurred and
is continuing; (B) Lender has received Borrower’s notice of the Affiliated Party
Transfer no less than 10 days prior

 

62



--------------------------------------------------------------------------------

to such Transfer; (C) no Indemnitor or Guarantor shall be released from any
guaranty or indemnity agreement by virtue of the Affiliated Party Transfer;
(D) Borrower shall be responsible for the reasonable and documented
out-of-pocket costs and expenses of documenting the Affiliated Party Transfer;
(E) Borrower shall reimburse Lender for all actual reasonable and documented
out-of-pocket costs and expenses incurred by Lender in connection with the
Affiliated Party Transfer, whether or not consummated; (F) once the Affiliated
Party Transfer is complete, the persons with Control of Borrower and management
of the Property are the same persons (or represent the majority of such persons)
who had such Control and management rights immediately prior to the Affiliated
Party Transfer; (G) Borrower shall furnish Lender copies of any material
documentation executed in connection with the Affiliated Party Transfer promptly
after execution thereof; (H) Borrower shall have delivered reasonably
satisfactory evidence to Lender that, following the Affiliated Party Transfer,
Borrower shall continue to comply with the provisions of Section 4.1.30 hereof;
and (I) if required under the operative documents in connection with any
Securitization, delivery of an Additional Insolvency Opinion acceptable to
Lender.

(h)        Notwithstanding any provision in this Section 5.2.10 to the contrary,
Guarantor may Transfer its interest in Borrower to a Qualified Transferee,
provided each of the following conditions is satisfied:

(A)       Borrower shall pay Lender a non-refundable application fee of
$5,000.00 and a transfer fee equal to one percent (1%) of the Outstanding
Principal Balance of the Loan at the time of such Transfer;

(B)       Borrower shall pay any and all reasonable and documented out-of-pocket
costs incurred in connection with such Transfer (including Lender’s counsel fees
and disbursements for outside counsel and all recording fees, title insurance
premiums and mortgage and intangible taxes and the fees and expenses of the
Rating Agencies pursuant to clause (E) below);

(C)       The proposed Qualified Transferee or its principals must have
demonstrated experience in owning and operating properties similar in location,
size, class and operation to the Property, which experience shall be reasonably
acceptable to Lender;

(D)       The proposed Qualified Transferee must be able to satisfy, in all
material respects, all the representations and covenants set forth in Sections
4.1.30, 4.1.35, 5.1.23 and 5.2.9 of this Agreement, and shall deliver (1) all
organizational documentation reasonably requested by Lender, which shall be
reasonably satisfactory to Lender and (2) all certificates, agreements,
covenants and legal opinions reasonably required by Lender;

(E)       If required by Lender, the proposed Qualified Transferee shall be
approved by the Rating Agencies through a written confirmation to the effect
that such Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such Transfer for the
Securities or any class thereof issued in connection with a Securitization which
are then outstanding;

 

63



--------------------------------------------------------------------------------

(F)        Prior to any release of Guarantor, one or more substitute guarantors
reasonably acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity executed
by Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender;

(G)       The Property shall be managed by Qualified Manager pursuant to a
Replacement Management Agreement;

(H)       Borrower or the proposed Qualified Transferee, at no cost to Lender,
shall deliver to Lender an Additional Insolvency Opinion reflecting such
Transfer in form and substance reasonably satisfactory to Lender.

A “Qualified Transferee” for purposes of this this Section 5.2.10(h) shall mean
a person that (i) is a real estate investment trust, a bank, saving and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm,
government entity or plan, investment company registered under the Investment
Company Act of 1940, as amended, or exempt or excluded from resignation or
regulation thereunder pursuant to such Act and the rules thereunder, money
management firm or a “qualified institutional buyer” within the meaning of Rule
144A under the Securities Act of 1933, as amended, or an institutional
“accredited investor” within the meaning of Regulation D under the Securities
Act of 1933, as amended, (ii) has total assets (in name or under management) in
excess of $200,000,000.00 and (except with respect to a pension advisory firm or
similar fiduciary) capital/statutory surplus or shareholder’s equity of
$100,000,000.00, (iii) is not the subject of a proceeding involving bankruptcy,
insolvency, reorganization or relief of debtors, (iv) has not been convicted in
a criminal proceeding for a felony or a crime involving moral turpitude and is
not reputed to have substantial business or other affiliations with an organized
crime figure, (v) has no material outstanding litigation or regulatory actions
pending against such person, (vi) has not defaulted under its obligations with
respect to any other Indebtedness in a manner which is not reasonably acceptable
to Lender and (vii) has passed all OFAC, Patriot Act and similar compliance
requirements.

(i)         Notwithstanding the foregoing or any provision in any Loan Document,
the following transfers shall constitute Permitted Transfers (subject only to
any conditions set forth below) and shall not require Lender’s consent:

(A)       the issuance, sale, conveyance, transfer, redemption, or other
disposition (each, a “REIT Share Transfer”) of any shares of common stock or
preferred stock (the “REIT Shares”) in the REIT so long as (1) at the time of
the REIT Share Transfer, the REIT Shares are listed on the New York Stock
Exchange or any other nationally recognized stock exchange (any such stock
exchange, a “Recognized Stock Exchange”), and (2) the REIT Share Transfer does
not result in or cause a Change of Control;

(B)       the issuance, sale, conveyance, transfer, redemption, or other
disposition (each a “Guarantor Transfer”), of any limited partnership interests
(the “Guarantor Interests”) in Guarantor so long as (1) at the time of the
Guarantor Transfer, the REIT Shares are listed on a Recognized Stock Exchange,
and (2) the Guarantor Transfer does not result in or cause a Change of Control;

 

64



--------------------------------------------------------------------------------

For purposes of this Section 5.2.10(i), a “Change of Control” shall occur when:
(i) the REIT is no longer the sole general partner of Guarantor, (ii) the REIT
owns less than 50.1% of the limited partnership interest in Guarantor, or
(iii) if the REIT no longer Controls Borrower.

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent,
except for Permitted Transfers and such other Transfers or transfers that are
expressly permitted under this Section 5.2.10 or elsewhere in the Loan Documents
without the consent of Lender. This provision shall apply to every Transfer
hereunder that requires Lender’s consent regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer.

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

Section 6.1     Insurance. (a) Borrower shall obtain and maintain, or cause to
be maintained, insurance for Borrower and the Property providing at least the
following coverages:

(i)       comprehensive all risk “special form” insurance including loss caused
by any type of windstorm, windstorm related perils, “named storms,” or hail on
the Improvements and the Personal Property, including contingent liability from
Operation of Building Laws, Demolition Costs and Increased Cost of Construction
Endorsements, (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement means actual replacement
value (exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions or to be written on a no co-insurance form;
(C) providing for no deductible in excess of 5% of Net Cash Flow of the Property
for all such insurance coverage; provided however with respect to windstorm and
earthquake coverage, providing for a deductible satisfactory to Lender in its
reasonable discretion; and (D) if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses,
coverage for loss due to operation of law in an amount equal to the full
Replacement Cost, coverage for demolition costs and coverage for increased costs
of construction. In addition, Borrower shall obtain: (y) if any material portion
of the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area,” flood hazard insurance in an
amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, plus
excess flood coverage in an amount equal to the “probable maximum loss” for the
Improvements, as determined by an engineer reasonably satisfactory to Lender, or
such greater amount as Lender shall require, and (z) earthquake insurance in
amounts and in form and substance reasonably satisfactory to Lender (but in any
event, in an amount not less than 150% of the “probable maximum loss”) in the
event the Property is located in an area with a high degree of seismic activity
and the “probable maximum loss” for the Improvements, as determined by an
engineer reasonably satisfactory to Lender, is 20% or

 

65



--------------------------------------------------------------------------------

greater (based on a 475-year return period, an exposure period of 50 years and a
10% probability of exceedance), provided that the insurance pursuant to clauses
(y) and (z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

(ii)       business income or rental loss insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above; (C) in an amount equal to one hundred percent
(100%) of the projected gross revenues from the operation of the Property (as
reduced to reflect expenses not incurred during a period of Restoration) for a
period of (1) not less than twelve (12) months from the date of casualty or loss
if the amount of the Loan is less than $35,000,000, or (2) not less than
eighteen (18) months from the date of casualty or loss if the amount of the Loan
is $35,000,000 or more; and (D) if the amount of the Loan is $50,000,000 or
more, containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of 180
days from the date that the Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. The amount of such business income or rental
loss insurance shall be determined prior to the date hereof and at least once
each year thereafter based on Borrower’s reasonable estimate of the gross
revenues from the Property for the succeeding twelve (12) month period.
Notwithstanding the provisions of Section 2.7.1 hereof, all proceeds payable to
Lender pursuant to this subsection shall be held by Lender and shall be applied
to the obligations secured by the Loan Documents from time to time due and
payable hereunder and under the Note; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured by the Loan Documents on the respective dates of payment
provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;

(iii)      at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property and (4) with an agreed amount endorsement waiving
co-insurance provisions;

(iv)      comprehensive boiler and machinery insurance, if steam boilers, other
pressure-fixed vessels, large air conditioning systems, elevators or other large
machinery are in operation, in amounts as shall be reasonably required by Lender
on terms consistent with the commercial property insurance policy required under
subsection (i) above;

 

66



--------------------------------------------------------------------------------

(v)       commercial general liability insurance against claims for personal
injury, bodily injury, death, contractual damage or property damage occurring
upon, in or about the Property, such insurance (A) to be on the so-called
“occurrence” form with a combined limit of not less than $2,000,000.00 in the
aggregate and $1,000,000.00 per occurrence; (B) to continue at not less than the
aforesaid limit until required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate and (C) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors;
(4) blanket contractual liability for all written contracts and (5) contractual
liability covering the indemnities contained in Article 9 of the Security
Instrument to the extent the same is available;

(vi)      automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00;

(vii)     worker’s compensation and employee’s liability subject to the worker’s
compensation laws of the applicable state;

(viii)    umbrella and excess liability insurance in an amount not less than:
(A) $5,000,000.00 per occurrence if the amount of the Loan is less than
$35,000,000, or (B) $25,000,000.00 per occurrence, if the amount of the Loan is
$35,000,000 or more, on terms consistent with the commercial general liability
insurance policy required under subsection (v) above, including supplemental
coverage for employer liability and automobile liability, which umbrella
liability coverage shall apply in excess of the automobile liability coverage in
clause (vi) above;

(ix)      the insurance required under this Section 6.1(a) above shall cover
perils of terrorism and acts of terrorism and Borrower shall maintain insurance
for loss resulting from perils and acts of terrorism on terms (including
amounts) consistent with those required under Sections 6.1(a) above at all times
during the term of the Loan; and

(x)       upon sixty (60) days written notice, such other reasonable insurance,
including sinkhole or land subsidence insurance, and in such reasonable amounts
as Lender from time to time may reasonably request against such other insurable
hazards which at the time are commonly insured against for property similar to
the Property located in or around the region in which the Property is located.

(b)        All insurance provided for in Section 6.1(a) hereof, shall be
obtained under valid and enforceable policies (collectively, the “Policies” or
in the singular, the “Policy”), and shall be subject to the approval of Lender
as to insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of (A) if
the amount of the Loan is $35,000,000 or more, “A:VIII” or better in the current
Best’s Insurance Reports and a claims paying ability rating of “A-” or better by
S&P, and “A3” or better by Moody’s or (B) if the amount of the Loan is less than
$35,000,000, “A-:VIII” or better in the current Best’s Insurance Reports and a
claims paying ability rating of “A-” or better by S&P, and “A3” or better by
Moody’s. Notwithstanding the foregoing, any required earthquake insurance must

 

67



--------------------------------------------------------------------------------

satisfy the requirements of subsection (A) hereof regardless of the amount of
the Loan. The Policies described in Section 6.1 hereof (other than those
strictly limited to liability protection) shall designate Lender as loss payee.
Not less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to Lender, certificates of insurance evidencing the
Policies accompanied by evidence reasonably satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender.

(c)        Any blanket insurance Policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Property in compliance with the provisions of Section 6.1(a) hereof.

(d)        All Policies provided for or contemplated by Section 6.1(a) hereof,
except for the Policy referenced in Section 6.1(a)(vii) of this Agreement, shall
name Borrower as the insured and Lender as the additional insured, as its
interests may appear, and in the case of property damage, boiler and machinery,
flood and earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

(e)        All Policies shall contain clauses or endorsements to the effect
that:

(i)        no act or negligence of Borrower, or anyone acting for Borrower, or
of any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii)       the Policy shall not be materially changed (other than to increase
the coverage provided thereby) or canceled without at least thirty (30) days
written notice to Lender and any other party named therein as an additional
insured;

(iii)      the issuers thereof shall give written notice to Lender if the Policy
has not been renewed thirty (30) days prior to its expiration; and

(iv)      Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

(f)        If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems
reasonably necessary to protect its interest in the Property, including the
obtaining of such insurance coverage as Lender in its reasonable discretion
deems appropriate after three (3) Business Days notice to Borrower if prior to
the date upon which any such coverage will lapse or at any time Lender deems
reasonably necessary (regardless of prior notice to Borrower) to avoid the lapse
of any such coverage. All premiums incurred by Lender in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

 

68



--------------------------------------------------------------------------------

Section 6.2      Casualty. If the Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall give
prompt written notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Property pursuant
to Section 6.4 hereof as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender and otherwise in accordance with Section 6.4 hereof. Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies (and shall approve the final
settlement, which approval shall not be unreasonably withheld, conditioned, or
delayed) with respect to any Casualty in which the Net Proceeds or the costs of
completing the Restoration are equal to or greater than the Availability
Threshold and Borrower shall deliver to Lender all instruments required by
Lender to permit such participation.

Section 6.3      Condemnation. Promptly after becoming aware of the same,
Borrower shall give Lender notice of the actual or threatened commencement of
any proceeding for the Condemnation of the Property and shall deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments reasonably requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
reasonably cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including any transfer made in lieu of or in
anticipation of the exercise of such taking), Borrower shall continue to pay the
Debt at the time and in the manner provided for its payment in the Note and in
this Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of the reasonable
and documented out-of-pocket expenses of collection, to the reduction or
discharge of the Debt. Lender shall not be limited to the interest paid on the
Award by the condemning authority but shall be entitled to receive out of the
Award interest at the rate or rates provided herein or in the Note. If any
portion of the Property is taken by a condemning authority, Borrower shall
promptly commence and diligently prosecute the Restoration of the Property
pursuant to Section 6.4 hereof and otherwise comply with the provisions of
Section 6.4 hereof. If the Property is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the Award, Lender shall have the right,
whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt. Notwithstanding the foregoing provisions of this Section 6.3, and
Section 6.4 hereof, if the Loan or any portion thereof is included in a REMIC
Trust and, immediately following a release of any portion of the Lien of the
Security Instrument in connection with a Condemnation (but taking into account
any proposed Restoration on the remaining portion of the Property), the Loan to
Value Ratio is greater than 125% (such value to be determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust
and, if the Property is a hospitality property, determination of such value
shall exclude personal property and going concern value, if any), the principal
balance of the Loan must be paid down in an amount sufficient to satisfy the
REMIC Requirements, unless the Lender receives an opinion of counsel that if
such amount is not paid, the Securitization will not fail to maintain its

 

69



--------------------------------------------------------------------------------

status as a REMIC Trust and that the REMIC Trust will not be subject to tax as a
result of the related release of such portion of the Lien of the Security
Instrument. In connection with the foregoing, the Net Proceeds shall not be
available for Restoration and shall be used to pay down the principal balance of
the Loan to the extent set forth above (i.e. to the extent required to
sufficient to satisfy the REMIC Requirements) and shall thereafter be made
available to Borrower for Restoration.

Section 6.4       Restoration. The following provisions shall apply in
connection with the Restoration of the Property:

(a)        If the Net Proceeds shall be less than the Availability Threshold and
the costs of completing the Restoration shall be less than the Availability
Threshold, the Net Proceeds shall be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 6.4(b)(i)
hereof are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.

(b)        If the Net Proceeds are equal to or greater than the Availability
Threshold or the costs of completing the Restoration are equal to or greater
than the Availability Threshold, Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 means: (i) the net amount
of all insurance proceeds received by Lender pursuant to Section 6.1(a)(i),
(iv), (ix) and (x) as a result of such damage or destruction, after deduction of
its reasonable and documented out-of-pocket costs and expenses (including
reasonable counsel fees for outside counsel), if any, in collecting same
(“Insurance Proceeds”), or (ii) the net amount of the Award, after deduction of
its reasonable and documented out-of-pocket costs and expenses (including
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

(i)         The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A)       no Event of Default shall have occurred and be continuing;

(B)       (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty-five percent (35%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than fifteen percent (15%) of the land constituting the Property is taken, and
no portion of the Improvements is located on such land;

(C)       Leases demising in the aggregate a percentage amount equal to or
greater than the Rentable Space Percentage of the total rentable space in the
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration, notwithstanding the occurrence of any such
Casualty or Condemnation, whichever the case may be, and Borrower or Tenant, as
applicable

 

70



--------------------------------------------------------------------------------

under the respective Lease, shall make all necessary repairs and restorations
thereto at their sole cost and expense. The term “Rentable Space Percentage”
means (1) in the event the Net Proceeds are Insurance Proceeds, a percentage
amount equal to eighty percent (80%) and (2) in the event the Net Proceeds are
Condemnation Proceeds, a percentage amount equal to eighty percent (80%);

(D)        Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

(E)        Lender shall be reasonably satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Note, which
will be incurred with respect to the Property as a result of the occurrence of
any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

(F)        Lender shall be satisfied that the Restoration will be completed on
or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) the earliest date required for such completion under the terms of any
Leases included within the Rentable Space Percentage calculation set forth in
Section 6.4(b)(i)(C) above (and the inclusion of which is required to meet the
Rentable Space Percentage), the failure to meet such completion date would
permit the Tenant thereunder to terminate such Lease, (3) such time as may be
required under all applicable Legal Requirements in order to repair and restore
the Property to the condition it was in immediately prior to such Casualty or to
as nearly as possible the condition it was in immediately prior to such
Condemnation, as applicable, or (4) the expiration of the insurance coverage
referred to in Section 6.1(a)(ii) hereof;

(G)        the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

(H)        the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in material compliance with all applicable
Legal Requirements;

(I)         such Casualty or Condemnation, as applicable, does not result in the
material loss of access to the Property or the Improvements;

(J)         the Debt Service Coverage Ratio for the Property, after giving
effect to the Restoration, shall be equal to or greater than 1.20 to 1.0;

(K)        Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s approval, which approval shall not be unreasonably withheld,
conditioned, or delayed; and

(L)        the Net Proceeds together with any cash or cash equivalent deposited
by Borrower with Lender are sufficient in Lender’s reasonable discretion to
cover the cost of the Restoration.

 

71



--------------------------------------------------------------------------------

(ii)       The Net Proceeds shall be held by Lender in an Eligible Account and,
until disbursed in accordance with the provisions of this Section 6.4(b), shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents. The Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence reasonably satisfactory to Lender that (A) all materials installed and
work and labor performed (except to the extent that they are to be paid for out
of the requested disbursement) in connection with the Restoration have been paid
for in full, and (B) there exist no notices of pendency, stop orders, mechanic’s
or materialman’s liens or notices of intention to file same, or any other liens
or encumbrances of any nature whatsoever on the Property which have not either
been fully bonded to the satisfaction of Lender and discharged of record or in
the alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.

(iii)      All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to prior review and approval by Lender
and the Casualty Consultant, which approval shall not be unreasonably withheld,
conditioned, or delayed. All reasonable and documented out-of-pocket costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration including reasonable counsel fees and disbursements and the
Casualty Consultant’s fees, shall be paid by Borrower.

(iv)      In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
means an amount equal to ten percent (10%) of the costs actually incurred for
work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed; provided, that the
Casualty Retainage shall be reduced to five percent (5%) of the costs once the
Restoration is more than seventy-five percent (75%) completed, as certified by
the Casualty Consultant. The Casualty Retainage shall in no event, and
notwithstanding anything to the contrary set forth above in this Section 6.4(b),
be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in the Restoration. The Casualty
Retainage shall not be released until the Casualty Consultant certifies to
Lender that the Restoration has been completed in

 

72



--------------------------------------------------------------------------------

accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate governmental and quasi-governmental authorities, and Lender
receives evidence reasonably satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the Casualty
Retainage; provided, however, that Lender shall release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the Security Instrument and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

(v)        Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

(vi)       If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and Other
Obligations under the Loan Documents.

(vii)      Provided no continuing Event of Default shall then exist, after the
Casualty Consultant certifies to Lender that the Restoration has been completed
in accordance with the provisions of this Section 6.4(b), and the receipt by
Lender of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, the excess, if any, of
the Net Proceeds (and the remaining balance, if any, of the Net Proceeds
Deficiency) deposited with Lender shall be (1) if a Cash Sweep Period then
exists, deposited in the Cash Management Account to be disbursed in accordance
with this Agreement, and (2) if no Cash Sweep Period then exists, disbursed to
Borrower.

(c)        All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 6.4(b)(vii) hereof may be

 

73



--------------------------------------------------------------------------------

retained and applied by Lender toward the payment of the Debt in accordance with
Section 9(e) of the Note, whether or not then due and payable in such order,
priority and proportions as Lender in its reasonable discretion shall deem
proper; provided, however, that no Prepayment Consideration or other penalty
shall be due or payable in connection with such prepayment, or, at the
reasonable discretion of Lender, the same may be paid, either in whole or in
part, to Borrower for such purposes as Lender shall approve, in its reasonable
discretion.

(d)        In the event of foreclosure of the Security Instrument, or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt all right, title and interest of Borrower in and to the Policies that are
not blanket Policies then in force concerning the Property and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Lender or other transferee in the event of such other transfer of title.

ARTICLE VII - RESERVE FUNDS

Section 7.1      Intentionally Omitted.

Section 7.2      Tax and Insurance Escrow Fund. Borrower shall pay to Lender
(a) on the Closing Date an initial deposit and (b) on each Payment Date
thereafter (i) one-twelfth (1/12) of the Taxes and Other Charges that Lender
estimates will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes and Other Charges
at least thirty (30) days prior to their respective due dates, and
(ii) one-twelfth (1/12) of the Insurance Premiums that Lender reasonably
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). Provided, however, so
long as Borrower maintains blanket policies of insurance in accordance with
Section 6.1 hereof, the provisions of this Section with regard to Insurance
Premiums shall not be applicable, until and unless Lender elects to apply such
provisions following (i) the issuance by any insurer or its agent of any notice
of cancellation, termination, or lapse of any insurance coverage required under
Section 6.1 hereof, (ii) any cancellation, termination, or lapse of any
insurance coverage required under Section 6.1 hereof whether or not any notice
is issued, (iii) Lender having not received from Borrower evidence of insurance
coverages as required by and in accordance with the terms of Section 6.1 hereof,
or (iv) the occurrence of any Event of Default. Lender shall apply the Tax and
Insurance Escrow Fund to payments of Taxes and Insurance Premiums required to be
made by Borrower pursuant to Section 5.1.2 hereof and under the Security
Instrument and shall make all such payments prior to delinquency. In making any
payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof, to the extent that on its face, such bill,
statement or estimate reasonably appears to be valid. If the amount of the Tax
and Insurance Escrow Fund shall exceed the amounts due for Taxes, Other Charges
and Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its
reasonable discretion, return any

 

74



--------------------------------------------------------------------------------

excess to Borrower or credit such excess against future payments to be made to
the Tax and Insurance Escrow Fund. If at any time Lender reasonably determines
that the Tax and Insurance Escrow Fund is not or will not be sufficient to pay
Taxes, Other Charges and Insurance Premiums by the dates set forth in (a) and
(b) above, Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to Lender by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to the due
date of the Taxes and Other Charges or thirty (30) days prior to expiration of
the Policies, as the case may be.

Section 7.3      Replacements and Replacement Reserve.

7.3.1    Replacement Reserve Fund. Borrower shall pay to Lender (a) on the
Closing Date an initial deposit of $3,392.00 and (b) on each Payment Date
thereafter $3,392.00 (the “Replacement Reserve Monthly Deposit”) which amounts
are reasonably estimated by Lender in its discretion to be due for replacements
and repairs required to be made to the Property during the calendar year
(collectively, the “Replacements”). Amounts so deposited shall hereinafter be
referred to as Borrower’s “Replacement Reserve Fund” and the account in which
such amounts are held shall hereinafter be referred to as Borrower’s
“Replacement Reserve Account.” Lender may reasonably reassess its estimate of
the amount necessary for the Replacement Reserve Fund from time to time, and may
increase the monthly amounts required to be deposited into the Replacement
Reserve Fund upon thirty (30) days’ notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary to maintain the proper
maintenance and operation of the Property. Any interest earned on the amounts on
deposit in the Replacement Reserve Account shall be added to and become a part
of the Replacement Reserve Fund.

7.3.2    Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements. Lender shall not be obligated to make disbursements
from the Replacement Reserve Account to reimburse Borrower for the costs of
routine maintenance to the Property, replacements of inventory or for costs
which are to be reimbursed from the Rollover Reserve Fund.

(b)        Lender shall, upon written request from Borrower and satisfaction of
the requirements set forth in this Section 7.3.2, disburse to Borrower amounts
from the Replacement Reserve Account necessary to pay for the actual approved
costs of Replacements (or the portion thereof so requested) or to reimburse
Borrower therefor, upon completion of such Replacements (or, upon partial
completion in the case of Replacements made pursuant to Section 7.3.2(e) hereof)
as reasonably determined by Lender. In no event shall Lender be obligated to
disburse funds from the Replacement Reserve Account if an uncured Event of
Default exists.

(c)        Each request for disbursement from the Replacement Reserve Account
shall be in a form reasonably specified or approved by Lender and shall specify
the specific Replacements for which the disbursement is requested and the cost
of all contracted labor or other services applicable to each Replacement for
which such request for disbursement is made. With each request Borrower shall
certify that all Replacements have been made (to the extent completed) in

 

75



--------------------------------------------------------------------------------

accordance, in all material respects, with all applicable Legal Requirements of
any Governmental Authority having jurisdiction over the Property. Each request
for disbursement shall include copies of invoices for all items or materials
purchased and all contracted labor or services provided and, unless Lender has
agreed to issue joint checks as described below in connection with a particular
Replacement, each request shall include evidence reasonably satisfactory to
Lender of payment of all such amounts. Except as provided in Section 7.3.2(e)
hereof, each request for disbursement from the Replacement Reserve Account shall
be made only after completion of the Replacement for which disbursement is
requested. Borrower shall provide Lender evidence of completion of the subject
Replacement satisfactory to Lender in its reasonable judgment.

(d)        Borrower shall pay all invoices in connection with the Replacements
with respect to which a disbursement is requested prior to submitting such
request for disbursement from the Replacement Reserve Account or, at the request
of Borrower, Lender shall issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require Borrower to obtain lien waivers from
each contractor, supplier, materialman, mechanic or subcontractor who receives
payment in an amount equal to or greater than $25,000.00 for completion of its
work or delivery of its materials. Any lien waiver delivered hereunder shall
conform to the requirements of applicable law and shall cover all work performed
and materials supplied (including equipment and fixtures) for the Property by
that contractor, supplier, subcontractor, mechanic or materialman through the
date covered by the current reimbursement request (or, if payment to such
contractor, supplier, subcontractor, mechanic or materialmen is to be made by a
joint check, the release of lien shall be effective through the date covered by
the previous release of funds request).

(e)        If (i) the cost of a Replacement exceeds $25,000.00, (ii) the
contractor performing such Replacement requires periodic payments pursuant to
terms of a written contract, and (iii) Lender has approved in writing in advance
such periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the Replacement Reserve Account are, in Lender’s
reasonable judgment, sufficient to complete such Replacement and other
Replacements when required, and (E) if required by Lender, each contractor or
subcontractor receiving payments under such contract shall provide a waiver of
lien with respect to amounts which have been paid to that contractor or
subcontractor.

(f)        Borrower shall not make a request for disbursement from the
Replacement Reserve Account more frequently than once in any calendar month and
(except in connection with the final disbursement) the total cost of all
Replacements in any request shall not be less than $25,000.00.

7.3.3    Performance of Replacements. (a) Borrower shall make Replacements when
reasonably required in order to keep the Property in condition and repair
consistent with other comparable properties in the same market

 

76



--------------------------------------------------------------------------------

segment in the metropolitan area in which the Property is located, and to keep
the Property or any portion thereof from deteriorating. Borrower shall complete
all Replacements in a good and workmanlike manner as soon as is reasonably
practicable following the commencement of making each such Replacement.

(b)        Lender reserves the right, at its option, to approve, in its
reasonable discretion, all contracts or work orders in excess of $200,000.00
with materialmen, mechanics, suppliers, subcontractors, contractors or other
parties providing labor or materials in connection with the Replacements. Upon
Lender’s request, Borrower shall assign any of the forgoing contracts or
subcontracts to Lender.

(c)        In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, and such
matters are not corrected to the reasonable satisfaction of Lender within sixty
(60) days following written notice thereof from Lender to Borrower, Lender shall
have the option to withhold disbursement therefor and to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Replacement Reserve Fund toward the labor and materials necessary to
complete such Replacement.

(d)        In order to facilitate Lender’s completion of any Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter,
upon reasonable prior notice and during reasonable times, onto the Property,
subject to the rights of the Tenants, and perform any and all work and labor
necessary to complete such Replacements or employ watchmen to protect the
Property from damage. All reasonable and documented out-of-pocket sums so
expended by Lender, to the extent not from the Replacement Reserve Fund, shall
be deemed to have been advanced under the Loan to Borrower and secured by the
Security Instrument. For this purpose Borrower constitutes and appoints Lender
its true and lawful attorney in fact with full power of substitution to complete
or undertake such Replacements in the name of Borrower. Such power of attorney
shall be deemed to be a power coupled with an interest and cannot be revoked.
Borrower empowers said attorney in fact as follows: (i) to use any funds in the
Replacement Reserve Account for the purpose of making or completing such
Replacements; (ii) to make such additions, changes and corrections to such
Replacements as shall be reasonably necessary or desirable to complete such
Replacements; (iii) to employ such contractors, subcontractors, agents,
architects and inspectors as shall be reasonably required for such purposes;
(iv) to pay, settle or compromise all existing bills and claims which are or may
become Liens against the Property, or as may be reasonably necessary or
desirable for the completion of such Replacements, or for clearance of title;
(v) to execute all applications and certificates in the name of Borrower which
may be required by any of the contract documents; (vi) to prosecute and defend
all actions or proceedings in connection with the Property or the rehabilitation
and repair of the Property; and (vii) to do any and every act which Borrower
might do in its own behalf to fulfill the terms of this Agreement.

(e)        Nothing in this Section 7.3.3 shall: (i) make Lender responsible for
making or completing any Replacements; (ii) require Lender to expend funds in
addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.

 

77



--------------------------------------------------------------------------------

(f)         In connection with any requested monthly disbursement in excess of
$100,000.00, Borrower shall permit Lender and Lender’s agents and
representatives (including Lender’s engineer, architect, or inspector) or third
parties making Replacements pursuant to this Section 7.3.3 to enter onto the
Property with reasonable prior notice and during normal business hours (subject
to the rights of Tenants under their Leases) to inspect the progress of any
Replacements and all materials being used in connection therewith, to examine
all plans and shop drawings relating to such Replacements which are or may be
kept at the Property, and to complete any Replacements made pursuant to this
Section 7.3.3. Borrower shall cause all contractors and subcontractors to
reasonably cooperate with Lender or Lender’s representatives or such other
persons described above in connection with inspections described in this
Section 7.3.3(f) or the completion of Replacements pursuant to this
Section 7.3.3.

(g)        In connection with any requested monthly disbursement in excess of
$100,000.00, Lender may require an inspection of the Property at Borrower’s
reasonable expense prior to making a monthly disbursement from the Replacement
Reserve Account in order to verify completion or progress of the Replacements
(or the portion thereof) for which reimbursement is sought. Lender may require
that such inspection be conducted by an appropriate independent qualified
professional selected by Lender or may require a copy of a certificate of
completion by an independent qualified professional reasonably acceptable to
Lender prior to the disbursement of any amounts from the Replacement Reserve
Account. Borrower shall pay the reasonable and documented expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.

(h)        The Replacements and all materials, equipment, fixtures, or any other
item comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender); subject, however, to Borrower’s right
to contest such Liens in accordance with the terms and conditions of the Loan
Documents.

(i)         In connection with any requested monthly disbursement in excess of
$100,000.00, Lender may require Borrower to provide Lender with a search of
title to the Property effective to the date of the disbursement, which search
shows that no mechanic’s or materialmen’s liens or other liens of any nature
have been placed against the Property since the date of recordation of the
related Security Instrument and that title to the Property is free and clear of
all Liens (other than the lien of the related Security Instrument and any other
Liens previously approved in writing by Lender, if any) or such Liens as are
being contested by Borrower in accordance with the terms and conditions of the
Loan Documents.

(j)         All Replacements shall comply, in all material respects, with all
applicable Legal Requirements of all Governmental Authorities having
jurisdiction over the Property and applicable insurance requirements including
applicable building codes, special use permits, environmental regulations, and
requirements of insurance underwriters.

 

78



--------------------------------------------------------------------------------

(k)       In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certificates of Insurance
evidencing such policies shall be delivered to Lender upon request.

7.3.4    Failure to Make Replacements. (a) It shall be an Event of Default under
this Agreement if Borrower fails to comply, in all material respects, with any
provision of this Section 7.3 and such failure is not cured within thirty
(30) days after notice thereof from Lender to Borrower. Upon the occurrence and
during the continuance of such an Event of Default, Lender may use the
Replacement Reserve Fund (or any portion thereof) for any purpose, including
completion of the Replacements as provided in Section 7.3.3, or for any other
repair or replacement to the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its reasonable
discretion. Lender’s right to withdraw and apply the Replacement Reserve Fund
shall be in addition to all other rights and remedies provided to Lender under
this Agreement and the other Loan Documents.

(b)       Nothing in this Agreement shall obligate Lender to apply all or any
portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.

7.3.5    Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill, in all material respects, all preservation and
maintenance covenants in the Loan Documents.

Section 7.4      Rollover Reserve.

7.4.1    Deposits to Rollover Reserve Fund. Borrower shall pay to Lender (a) on
the Closing Date an initial deposit of $250,000.00 and (b) on each Payment Date
thereafter $16,959.00 (the “Rollover Reserve Monthly Deposit”), which amounts
shall be deposited with and held by Lender for tenant improvement and leasing
commission obligations incurred following the date hereof. Amounts so deposited,
and, if applicable, any amount resulting from a draw on the Rollover Reserve
Letter of Credit, shall hereinafter be referred to as the “Rollover Reserve
Fund” and the account to which such amounts are held shall hereinafter be
referred to as the “Rollover Reserve Account.” Borrower shall also pay to
Lender, for deposit into the Rollover Reserve Account, all fees and other
payments made to Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of any Lease (excluding,
however, any such Fee related to the Morgan Stanley Premises). Notwithstanding
the aforementioned, the aggregate amount of the Rollover Reserve Fund and the
amount of the Rollover Reserve Letter of Credit remaining available for draws
shall not exceed $525,000.00 in the aggregate (the “Rollover Reserve Cap”) on
any Payment Date (after giving effect to the payment of the Rollover Reserve
Monthly Deposit) and accordingly, to the extent a Rollover Reserve Monthly
Deposit would

 

79



--------------------------------------------------------------------------------

result in the aggregate amount of Rollover Reserve Funds in the Rollover Reserve
Account and the amount of the Rollover Reserve Letter of Credit remaining
available for draws exceeding the Rollover Reserve Cap, such Rollover Reserve
Monthly Deposit shall be decreased by an amount equal to such excess or if
applicable, eliminated. Any interest earned on the amounts on deposit in the
Rollover Reserve Account shall be added to and become a part of the Rollover
Reserve Fund.

7.4.2    Withdrawal of Rollover Reserve Funds. Provided no Event of Default
hereunder then exists, Lender shall make disbursements from the Rollover Escrow
Fund for tenant improvement and leasing commission obligations incurred by
Borrower. All such expenses shall be approved by Lender in its reasonable
discretion. Lender shall make disbursements as requested by Borrower on a
monthly basis in increments of no less than $5,000.00 upon delivery by Borrower
of Lender’s standard form of draw request accompanied by copies of paid invoices
for the amounts requested (or the unpaid invoices to be paid therewith) and,
with respect to any single disbursement in excess of $50,000.00, if required by
Lender, lien waivers and releases from all parties furnishing materials or
services in connection with the requested payment. In connection with any
requested monthly disbursement in excess of $50,000.00, Lender may require an
inspection of the Property at Borrower’s expense prior to making such
disbursement in order to verify completion of improvements for which
reimbursement is sought.

Section 7.5    Excess Cash Flow Reserve Fund.

7.5.1    Deposits to Excess Cash Flow Reserve Account. During a Cash Sweep
Period caused by a DSCR Trigger Event, Borrower shall deposit with Lender all
Excess Cash Flow in the Cash Management Account, which shall be held by Lender
as additional security for the Loan and amounts so held shall be hereinafter
referred to as the “Excess Cash Flow Reserve Fund” and the account to which such
amounts are held shall hereinafter be referred to as the “Excess Cash Flow
Reserve Account.”

7.5.2    Release of Excess Cash Flow Reserve Funds. Upon the occurrence of a
Cash Sweep Event Cure, all Excess Cash Flow Reserve Funds shall be deposited
into the Cash Management Account to be disbursed to Borrower in accordance with
the Cash Management Agreement. Any Excess Cash Flow Reserve Funds remaining
after the Debt has been paid in full shall be paid to Borrower.

Section 7.6    Reserve Funds, Generally. (a) Borrower grants to Lender a
security interest in each of the Reserve Funds and any and all monies now or
hereafter deposited in each Reserve Fund as additional security for payment of
the Debt. Until expended or applied in accordance herewith, the Reserve Funds
shall constitute additional security for the Debt.

(b)       Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds to the
payment of the Debt in any order in its discretion.

 

80



--------------------------------------------------------------------------------

(c)        The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender. The Reserve Funds shall be held in
an Eligible Account in Permitted Investments as directed by Lender or Lender’s
Servicer. Unless expressly provided for in this Article VII, all interest on a
Reserve Fund shall not be added to or become a part thereof and shall be the
sole property of and shall be paid to Lender. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower.

(d)        Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.

(e)        Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established, except to the extent arising out of the gross negligence,
willful misconduct or bad faith of Lender. Borrower shall assign to Lender all
rights and claims Borrower may have against all persons or entities supplying
labor, materials or other services which are to be paid from or secured by the
Reserve Funds; provided, however, that Lender may not pursue any such right or
claim unless an Event of Default has occurred and remains uncured.

(f)        The required monthly deposits into the Reserve Funds and the Monthly
Debt Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g)        Any amount remaining in the Reserve Funds after the Debt has been
paid in full shall be promptly returned to Borrower.

Section 7.7    Morgan Stanley Reserve.

7.7.1    Deposits to Morgan Stanley Reserve Fund. Within one (1) Business Day
after its receipt of the same, Borrower shall pay to Lender any fee and other
payments made to Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of the Lease of Morgan Stanley
(the “Morgan Stanley Reserve Deposit”), which amount shall be held by Lender as
additional security for the Loan. Amounts so held shall be hereinafter referred
to as the “Morgan Stanley Reserve Fund” and the account in which such amounts
are held shall hereinafter be referred to as the “Morgan Stanley Reserve
Account”. Any interest earned on the amounts on deposit in the Morgan Stanley
Reserve Account shall be added to and become a part of the Morgan Stanley
Reserve Fund.

 

81



--------------------------------------------------------------------------------

7.7.2    Release of Morgan Stanley Reserve Funds. Provided no Event of Default
hereunder then exists, Lender shall make disbursements from the Morgan Stanley
Reserve Fund to fund tenant improvement costs, leasing commission costs and
market free rent obligations, to the extent incurred by Borrower in connection
with its re-leasing all or part of the Morgan Stanley Premises. All such costs
shall be approved by Lender in its reasonable discretion. Lender shall make
disbursements as requested by Borrower on a monthly basis in increments of no
less than $5,000.00 upon delivery by Borrower of Lender’s standard form of draw
request accompanied by copies of paid invoices for the amounts requested (or the
unpaid invoices to be paid therewith) and, with respect to any single
disbursement in excess of $50,000.00, if required by Lender, lien waivers and
releases from all parties furnishing materials or services in connection with
the requested payment. In connection with any requested monthly disbursement in
excess of $50,000.00, Lender may require an inspection of the Property at
Borrower’s expense prior to making such disbursement in order to verify
completion of improvements for which reimbursement is sought. So long as no
Event of Default or uncured Cash Sweep Event then exists, Lender shall disburse
the full remaining amount of the Morgan Stanley Reserve Fund to Borrower upon
Borrower’s delivery to Lender of (a) fully executed Leases with one or more
Tenant(s) covering the entire net leaseable area of the Morgan Stanley Premises,
and (b) evidence, in form and substance satisfactory to Lender (including one or
more tenant estoppels), confirming that (i) such Tenant(s) are (A) in full
possession and occupancy not less than ninety percent (90%), in the aggregate,
of the Morgan Stanley Premises, (B) open for business therein, and (C) paying
full, unabated contractual rent pursuant to their respective Lease, without
right of offset or free rent credit, (ii) Borrower has completed any tenant
improvements required to be completed by Borrower with respect to the Morgan
Stanley Premises, such tenant improvements have been accepted by such Tenant(s),
and that that all of the costs and expenses associated with such tenant
improvements have been fully paid, or, if applicable, reimbursed by Borrower to
such Tenant(s), (iii) such Tenant(s) have received any and all amounts or
reimbursements required to be paid to them pursuant to their respective Lease,
and (iv) all leasing commissions related to such Tenant(s) have been fully paid.

Section 7.8    Major Tenant Rollover Reserve.

7.8.1    Deposits to Major Tenant Rollover Reserve Fund. During a Cash Sweep
Period caused by a Major Tenant Trigger Event, Borrower shall deposit with
Lender all Excess Cash Flow, which amounts shall be held by Lender for tenant
improvement and leasing commission obligations incurred in connection with the
leasing of any or all of the Major Tenant Premises. Amounts so deposited, shall
hereinafter be referred to as the “Major Tenant Rollover Reserve Fund” and the
account to which such amounts are held shall hereinafter be referred to as the
“Major Tenant Rollover Reserve Account”. Borrower shall also pay to Lender, for
deposit into the Major Tenant Rollover Reserve Account, all fees and other
payments made to Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of any Major Tenant Lease. Any
interest earned on the amounts on deposit in the Major Tenant Reserve Account
shall be added to and become a part of the Major Tenant Reserve Fund.

 

82



--------------------------------------------------------------------------------

7.8.2    Withdrawal of Major Tenant Rollover Reserve Fund. Provided no Event of
Default hereunder exists and is then continuing, Lender shall make disbursements
from the Major Tenant Rollover Reserve Fund for tenant improvement and leasing
commission obligations incurred by Borrower incurred in connection with the
leasing of any or all of the Major Tenant Premises. All such expenses shall be
approved by Lender in its reasonable discretion. Lender shall make disbursements
as requested by Borrower on a monthly basis in increments of no less than
$5,000.00 upon delivery by Borrower of Lender’s standard form of draw request
accompanied by copies of paid invoices for the amounts requested (or the unpaid
invoices to be paid therewith) and, with respect to any single disbursement in
excess of $50,000.00, if required by Lender, lien waivers and releases from all
parties furnishing materials or services in connection with the requested
payment. In connection with any requested monthly disbursement in excess of
$50,000.00, Lender may require an inspection of the Property at Borrower’s
expense prior to making any disbursement in order to verify completion of
improvements for which reimbursement is sought. Upon the occurrence of a Major
Tenant Cure Event for the last then existing Major Tenant Trigger Event, so long
as no uncured Event of Default or other uncured Cash Sweep Event then exists,
all Major Tenant Rollover Reserve Funds in the Major Tenant Rollover Reserve
Account shall be disbursed to Borrower.

ARTICLE VIII - DEFAULTS

Section 8.1      Event of Default. (a) Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

(i)        if: (A) Borrower fails to make full and punctual payment of any
Monthly Debt Service Payment Amount or any other amount payable on a monthly
basis under the Note, this Loan Agreement, the Security Instrument or any other
Loan Document within five (5) days of the date on which such payment was due;
(B) Borrower fails to pay all amounts payable on the Maturity Date on such date;
or (C) any portion of the Debt (other than any portion of the Debt described in
subclauses A or B in this Section 8.1(i)) is not paid when due, provided,
however, any such nonpayment described in this subclause C shall not be deemed
to be an Event of Default until five (5) days (or such longer period as is
expressly set forth in the Loan Documents with respect to such payment) after
Lender’s written notice to Borrower demanding payment of the same;

(ii)       if any of the Taxes or Other Charges are not paid on the date the
same are due and payable, unless there are sufficient funds in the Tax and
Insurance Escrow Fund on such date and Lender fails to pay same out of the Tax
and Insurance Escrow Fund;

(iii)      if certified copies of the Policies are not delivered to Lender upon
request, or if the Policies are not kept in full force and effect (provided that
no Event of Default shall occur if the Policies are terminated as a result of a
failure to pay the applicable premiums on the date the same are due, sufficient
funds were present in the Tax and Insurance Escrow Fund on such date and Lender
fails to pay same out of the Tax and Insurance Escrow Fund);

 

83



--------------------------------------------------------------------------------

(iv)      if Borrower Transfers or otherwise encumbers any portion of the
Property without Lender’s prior written consent in violation of the provisions
of this Agreement and Article 6 of the Security Instrument;

(v)       if any representation or warranty made by Borrower herein or in any
other Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi)      if Borrower or Principal shall make an assignment for the benefit of
creditors;

(vii)     if (A) Borrower, Principal, Guarantor or any other guarantor or
indemnitor under any guarantee issued in connection with the Loan shall commence
any case, proceeding or other action (I) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (II) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower, Principal, Guarantor or any other guarantor or
indemnitor shall make a general assignment for the benefit of its creditors; or
(B) there shall be commenced against Borrower, Principal, Guarantor or any other
guarantor or indemnitor any case, proceeding or other action of a nature
referred to in clause (A) above that is not dismissed within ninety (90) days of
filing; or (C) there shall be commenced against the Borrower, Principal,
Guarantor or any other guarantor or indemnitor any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that is not
discharged or dismissed within ninety (90) days of filing; or (D) the Borrower,
Principal, Guarantor or any other guarantor or indemnitor shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (A), (B), or (C) above; or (E) the
Borrower, Principal, Guarantor or any other guarantor or indemnitor shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;

(viii)    if Borrower attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;

(ix)      if Borrower breaches any covenant contained in Section 4.1.30 hereof
or any negative covenant contained in Section 5.2 hereof, provided, however, any
such breach or violation shall not be deemed to be an Event of Default hereunder
if (i) such breach or violation was inadvertent or immaterial, is susceptible of
cure and would not be reasonably likely to result in a in a material adverse
effect on Borrower, the Property, Lender or the Loan and (ii) within ten
(10) Business Days of the earlier of (1) notice of such breach or violation from
Lender or (2) the date Borrower becomes aware of such breach or violation,
Borrower cures such beach or violation and provides Lender with satisfactory
evidence of same;

 

84



--------------------------------------------------------------------------------

(x)        with respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement or grace period, if Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;

(xi)      if any of the assumptions contained in the Insolvency Opinion
delivered to Lender in connection with the Loan, or in any Additional Insolvency
Opinion delivered subsequent to the closing of the Loan, is or shall become
untrue in any material respect, provided, however, the same shall not be deemed
to be an Event of Default hereunder if the same is cured within ten
(10) Business Days of the date Borrower becomes aware of it;

(xii)     if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and as a result thereof the Manager thereunder terminates or cancels
the Management Agreement (or any Replacement Management Agreement) and Borrower
fails to replace the Manager with a Qualified Manager pursuant to a Replacement
Management Agreement within thirty (30) days following the termination or
cancellation of the Management Agreement;

(xiii)    if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to reasonably cooperate
with Lender in connection with a Securitization pursuant to the provisions of
Section 9.1 hereof, for five (5) days after notice to Borrower from Lender;

(xiv)    if Borrower shall continue to be in default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xiii) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed sixty (60) days;

(xv)      if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such default, event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt; or

(xvi)    Borrower shall be in default under any other deed of trust, mortgage or
security agreement covering any part of the Property whether it be superior or
junior in priority to the Security Instrument (it not being implied by this
clause that any such encumbrance will be permitted).

 

85



--------------------------------------------------------------------------------

(b)        During the continuance of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above), in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, Lender may take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower and the Property, including declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and any
or all of the Property, including all rights or remedies available at law or in
equity; and upon any Event of Default described in clauses (vi), (vii) or
(viii) above, the Debt and Other Obligations of Borrower hereunder and under the
other Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives, to the extent
permitted under applicable law, any such notice or demand, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

Section 8.2      Remedies. (a) Upon the occurrence and during the continuance of
an Event of Default, all or any one or more of the rights, powers, privileges
and other remedies available to Lender against Borrower under this Agreement or
any of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of the Property. Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender may determine in its discretion, to the fullest
extent permitted by law, without impairing or otherwise affecting the other
rights and remedies of Lender permitted by law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing, to the
extent permitted under applicable law (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Security Instrument has been foreclosed, sold or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b)        With respect to Borrower and the Property, nothing contained herein
or in any other Loan Document shall be construed as requiring Lender to resort
to the Property for the satisfaction of any of the Debt in any preference or
priority, and Lender may seek satisfaction out of the Property, or any part
thereof, in its discretion in respect of the Debt. In addition, Lender shall
have the right from time to time to partially foreclose the Security Instrument
in any manner and for any amounts secured by the Security Instrument then due
and payable as determined by Lender in its discretion including the following
circumstances: (i) during the continuance of an Event of Default in the payment
of one or more scheduled payments of principal and interest, Lender may
foreclose the Security Instrument to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire Outstanding Principal

 

86



--------------------------------------------------------------------------------

Balance of the Loan, Lender may foreclose the Security Instrument to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Security Instrument as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Security Instrument to secure payment of sums secured by the
Security Instrument and not previously recovered.

(c)        Lender shall have the right from time to time to sever the Note and
the other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall reasonably request
in order to effect the severance described in the preceding sentence, all in
form and substance reasonably satisfactory to Lender. Borrower hereby absolutely
and irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents reasonably
necessary or desirable to effect the aforesaid severance, Borrower ratifying all
that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until five
(5) days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power. Borrower shall be obligated to pay any
reasonable and documented out-of-pocket costs or expenses incurred in connection
with the preparation, execution, recording or filing of the Severed Loan
Documents and the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.

(d)        As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale to the extent permitted by applicable law.

Section 8.3      Remedies Cumulative; Waivers. The rights, powers and remedies
of Lender under this Agreement shall be cumulative and not exclusive of any
other right, power or remedy which Lender may have against Borrower pursuant to
this Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s discretion. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

 

87



--------------------------------------------------------------------------------

ARTICLE IX - SPECIAL PROVISIONS

Section 9.1      Securitization.

9.1.1    Sale of Notes and Securitization. (a) Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations or securitizations, collectively,
a “Securitization”).

(b)        At the request of Lender, and to the extent not already required to
be provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or take other actions reasonably
required by Lender, in each case in order to satisfy the market standards to
which Lender customarily adheres or which may be reasonably required by
prospective investors or the Rating Agencies in connection with any such
Securitization. Lender shall have the right to provide to prospective investors
and the Rating Agencies any information in its possession, including financial
statements relating to Borrower, Guarantor, if any, the Property and any Tenant
of the Improvements. Borrower acknowledges that certain information regarding
the Loan and the parties thereto and the Property may be included in a private
placement memorandum, prospectus or other disclosure documents. Borrower agrees
that each of Borrower, Principal, Guarantor and their respective officers and
representatives, shall, at Lender’s request, reasonably cooperate with Lender’s
efforts to arrange for a Securitization in accordance with the market standards
to which Lender customarily adheres or which may be required by prospective
investors or the Rating Agencies in connection with any such Securitization.
Borrower, Principal and Guarantor agree to review, at Lender’s request in
connection with the Securitization, the Disclosure Documents as such Disclosure
Documents relate to Borrower, Principal, Guarantor, the Property and the Loan,
including, the sections entitled “Risk Factors,” “Special Considerations,”
“Description of the Security Instrument,” “Description of the Mortgage Loan and
Mortgaged Property,” “The Manager,” “The Borrower,” and “Certain Legal Aspects
of the Mortgage Loan,” and shall confirm, each to its actual knowledge, that the
factual statements and representations contained in such sections and such other
information in the Disclosure Documents (to the extent such information relates
to, or is based on, or includes any information regarding the Property,
Borrower, Guarantor, Manager or the Loan) do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading.

(c)        Borrower agrees to make upon Lender’s written request, without
limitation, all reasonable structural or other changes to the Loan (including
delivery of one or more new component notes to replace the original note or
modify the original note to reflect multiple components of the Loan and such new
notes or modified note may have different interest rates and amortization
schedules), reasonable modifications to any documents evidencing or securing the
Loan, creation of one or more mezzanine loans (including amending Borrower’s
organizational structure to provide for one or more mezzanine borrowers),
delivery of opinions of counsel acceptable to the Rating Agencies or potential
investors and addressing such matters as the Rating Agencies or potential
investors may require; provided, however, that in creating such new notes or
modified notes or mezzanine notes Borrower shall not be required to modify ((i)
modify the initial weighted average interest rate payable under the Note,
(ii) modify the

 

88



--------------------------------------------------------------------------------

stated maturity of the Note, (iii) modify the aggregate amortization of
principal under the Note, (iv) modify any other material economic term of the
Loan (including, without limitation, any prepayment rights), (v) decrease the
time periods during which Borrower is permitted to perform its obligations under
the Loan Documents, or (vi) make any other modification the effect of which
would be to materially increase Borrower’s obligations or liabilities under the
Loan Documents, or to materially reduce Borrower’s rights or any obligations
owed to Borrower under the Loan Documents. In connection with the foregoing,
Borrower covenants and agrees to modify the Cash Management Agreement to reflect
the newly created components loans or mezzanine loans.

(d)        To the extent not otherwise required to be delivered to Lender
hereunder, if requested by Lender, Borrower shall provide to Lender, upon
request and at no out-of-pocket cost to Borrower, with any financial statements,
or financial, statistical or operating information not then in the possession of
Lender, as Lender shall determine to be required pursuant to Regulation AB under
the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or any amendment, modification or replacement
thereto or other legal requirements in connection with any private placement
memorandum, prospectus or other disclosure documents or any filing pursuant to
the Exchange Act in connection with the Securitization or as shall otherwise be
reasonably requested by Lender.

(e)        Borrower hereby appoints Lender its attorney-in-fact with full power
of substitution (which appointment shall be deemed to be coupled with an
interest and to be irrevocable until the Loan is paid and the Security
Instrument is discharged of record, with Borrower hereby ratifying all that its
said attorney shall do by virtue thereof) to execute and deliver all documents
and do all other acts and things reasonably necessary or desirable to effect any
Securitization authorized hereunder; provided, however, that unless an Event of
Default exists, Lender shall not execute or deliver any such documents or do any
such acts or things under such power until five (5) days after written notice
has been given to Borrower by Lender of Lender’s intent to exercise its rights
under such power. Borrower’s failure to deliver any document, or to take any
other action, that Borrower is obligated to take hereunder with respect to any
Securitization for a period five (5) days after notice of such failure is
delivered by Lender shall, at Lender’s option, constitute an Event of Default
hereunder.

9.1.2    Securitization Costs. All reasonable and documented third party costs
and expenses incurred by Borrower and Guarantor in connection with Borrower’s
compliance with this Section 9.1 (including the fees and expenses of the Rating
Agencies) shall be paid or reimbursed by Lender.

Section 9.2      Right To Release Information. Following the occurrence of any
Event of Default, Lender may forward to any broker, prospective purchaser of the
Property or the Loan, or other person or entity all documents and information
which Lender now has or may hereafter acquire relating to the Debt, Borrower,
any Guarantor, any indemnitor, the Property and any other matter in connection
with the Loan, whether furnished by Borrower, any Guarantor, any indemnitor or
otherwise, as Lender reasonably determines necessary or desirable. Borrower
irrevocably waives any and all rights it may have to limit or prevent such
disclosure, including any right of privacy or any claims arising therefrom.

 

89



--------------------------------------------------------------------------------

Section 9.3      Exculpation. (a) Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained in the Note, this Agreement, the Security
Instrument or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Security Instrument and the other Loan
Documents, or in the Property, the Rents, or any other collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under or
by reason of or under or in connection with the Note, this Agreement, the
Security Instrument or the other Loan Documents. The provisions of this Section
shall not, however, (i) constitute a waiver, release or impairment of any
obligation evidenced or secured by any of the Loan Documents; (ii) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Security Instrument; (iii) affect the validity or
enforceability of any guaranty, indemnity or similar agreement or undertaking
made in connection with the Loan or any of the rights and remedies of Lender
thereunder; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of any assignment of leases contained in
the Security Instrument and any other Loan Documents; or (vi) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Security Instrument or to
commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Property; provided, that any such judgment
shall be enforced solely against and to the extent of Borrower’s interest in the
Property.

(b)        Nothing contained herein shall in any manner or way release, affect
or impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, damage, claim or
other obligation and any reasonable and documented out-of-pocket costs and
expenses (including attorneys’ fees for outside counsel and court costs)
actually incurred or suffered by Lender arising out of or in connection with the
following:

(i)        fraud or willful misrepresentation by Borrower, Principal, Guarantor
or any of their Affiliates in connection with the Loan;

(ii)       the gross negligence or willful misconduct of Borrower, Principal or
Guarantor, or any Affiliate of the foregoing, in connection with the Loan;

(iii)      material physical waste of the Property, excluding any failure to
maintain or make repairs or replacements to the Property because there was
insufficient cash flow available from the Property and physical waste resulting
from Lender failing to make funds available to maintain and make repairs and
replacements to the Property in violation of the Loan Documents;

 

90



--------------------------------------------------------------------------------

(iv)      during the continuance of an Event of Default, the removal or disposal
of any portion of the Property in violation of the terms of the Loan Documents;

(v)       the misapplication in violation of the terms of the Loan Documents,
misappropriation, or conversion by Borrower, any of its Affiliates, Principal or
Guarantor of (A) any Insurance Proceeds paid by reason of any loss, damage or
destruction to the Property, (B) any Awards received in connection with a
Condemnation of all or a portion of the Property, (C) any Rents or other
Property income or collateral proceeds in their respective possession during the
continuance of an Event of Default, or (D) any Rents paid more than one month in
advance (including security deposits);

(vi)      during the continuance of an Event of Default, the failure to apply
Rents or other Property income, whether collected before or after such Event of
Default, to the ordinary, customary, and necessary expenses of operating the
Property or, upon demand, to deliver such rents or other Property income to
Lender (provided that the foregoing shall not apply to any Rents or other
Property income distributed or expended prior to the occurrence of the Event of
Default);

(vii)     (A) failure to pay charges for labor or materials or other charges or
judgments that can create Liens on any portion of the Property unless Borrower
is contesting such Liens or underlying charges for labor and materials in
accordance with the Loan Documents, or (B) failure to maintain insurance or to
pay taxes and assessments unless (1) Lender is escrowing funds therefor and
fails to make such payments or has taken possession of the Property following an
Event of Default, has received all Rents from the Property applicable to the
period for which such insurance, taxes or other items are due, and thereafter
fails to make such payments or (2) there is insufficient cash flow from the
Property to pay such taxes, assessments, and insurance premiums;

(viii)    any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

(ix)      intentionally omitted;

(x)       any failure by Borrower to comply with any of the representations,
warranties or covenants set forth in Sections 4.1.37 or 5.1.19 hereof;

(xi)      any failure by Borrower to reasonably cooperate in good faith, as and
when required pursuant to the Loan Documents, in establishing the cash
management system described in Section 2.7 hereof, the Clearing Account
Agreement and the Cash Management Agreement, including the creation of the Cash
Management Account and the Clearing Account;

(xii)     any failure by Borrower to permit on-site inspections of the Property
in accordance with the terms and provisions of the Loan Documents; or

(xiii)    any failure by Borrower to appoint a new property manager upon the
request of Lender as permitted under this Agreement.

 

91



--------------------------------------------------------------------------------

(c)        Notwithstanding anything to the contrary in this Agreement, the Note
or any of the other Loan Documents,

(i)         Borrower shall be personally liable for the Debt if (and only if)
(A) Borrower fails to obtain Lender’s prior written consent to any Transfer, to
the extent required by this Agreement or the Security Instrument; (B) Borrower
fails to obtain Lender’s prior written consent, to the extent required under the
Loan Documents, to any Indebtedness or voluntary Lien encumbering the Property;
(C) Borrower shall at any time hereafter make an assignment for the benefit of
its creditors; (D) Borrower fails to maintain its status as a Special Purpose
Entity or comply with any representation, warranty or covenant set forth in
Section 4.1.30 hereof, each as required by, and in accordance with, the terms
and provisions of this Agreement or the Security Instrument; (E) Borrower or any
Principal admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due; (F) Borrower fails to make the
first full monthly payment of principal and interest on or before the first
Payment Date; (G) Borrower or any Principal files, consents to, or acquiesces in
a petition for bankruptcy, insolvency, dissolution or liquidation under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
there is a filing of an involuntary petition against Borrower or any Principal
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law in which Borrower or Guarantor or any Principal colludes with, or otherwise
assists any party in connection with such filing, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower or
such Principal from any party; (H) the Property or any part thereof shall at any
time hereafter become property of the estate or an asset in (1) a voluntary
bankruptcy, insolvency, receivership, liquidation, winding up, or other similar
type of proceeding, or (2) an involuntary bankruptcy or insolvency proceeding
(other than one filed by Lender) in which Borrower or Guarantor or any Principal
colludes with, or otherwise assists any party in connection with such filing, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower or such Principal from any party.

(d)        Nothing herein shall be deemed to constitute a waiver by Lender of
any right Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code to file a claim for the full amount of the Debt
or to require that all collateral shall continue to secure all of the Debt.

Section 9.4      Matters Concerning Manager. If (a) an Event of Default
hereunder has occurred and remains uncured, (b) Manager shall become subject to
a Bankruptcy Action, (c) a material default occurs beyond any applicable notice
and cure period under the Management Agreement, or (d) the occurrence of a DSCR
Trigger Event, Borrower shall, at the request of Lender, terminate the
Management Agreement and replace the Manager with a Qualified Manager pursuant
to a Replacement Management Agreement, it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates.

 

92



--------------------------------------------------------------------------------

Section 9.5      Servicer. At the option of Lender, the Loan may be serviced by
a master servicer, primary servicer, special servicer or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any reasonable and customary set up
fees or any other initial costs relating to or arising under the Servicing
Agreement (to the extent relating directly to the Loan), but Borrower shall not
be responsible for payment of the regular monthly master servicing fee or
trustee fee due to Servicer under the Servicing Agreement or any fees or
expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for the following reasonable and documented out-of-pocket costs and
expenses payable by Lender to Servicer as a result of the Loan becoming
specially serviced following an Event of Default: (i) any liquidation fees that
are due and payable to Servicer under the Servicing Agreement in connection with
the exercise of any or all remedies permitted under this Agreement, (ii) any
workout fees and special servicing fees that are due and payable to Servicer
under the Servicing Agreement, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis, and which may be payable
to a special servicer, in amounts not to exceed reasonable and customary
amounts, upon return of the Loan by the special servicer to the master servicer,
and (iii) the costs of all amounts owed to any third-party contractor in
connection with the Servicer obtaining any third-party report, including any
property inspections or appraisals of the Properties (or any updates to any
existing inspection or appraisal) that Servicer reasonably determines to obtain
or may be required to obtain (other than the cost of regular annual inspections
required to be borne by Servicer under the Servicing Agreement).

ARTICLE X - MISCELLANEOUS

Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Lender and shall be final and conclusive.

 

93



--------------------------------------------------------------------------------

Section 10.3    Governing Law. (a) LENDER HAS OFFICES IN THE STATE OF NEW YORK
AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE
STATE OF NEW YORK (“GOVERNING STATE”), WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b)        ANY ACTION TO ENFORCE THE LIEN OF THIS MORTGAGE BY FORECLOSURE MUST
BE BROUGHT IN THE STATE AND COUNTY IN WHICH THE MORTGAGED PROPERTY IS SITUATE.
ANY IN PERSONAM LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
(“ACTION”) MAY AT LENDER’S OPTION BE INSTITUTED IN (AND IF ANY ACTION IS
ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT THE ELECTION OF LENDER
BE TRANSFERRED TO) ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
OR FORUM NON CONVENIENS OF ANY SUCH ACTION, AND BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY ACTION. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

CT CORPORATION SYSTEM

111 8TH AVENUE

NEW YORK, NEW YORK 10011

 

94



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited

 

95



--------------------------------------------------------------------------------

prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (c) by telecopier (with answer back
acknowledged) and with a second copy to be sent to the intended recipient by any
other means permitted under this Section, addressed as follows (or at such other
address and Person as shall be designated from time to time by any party hereto,
as the case may be, in a written notice to the other parties hereto in the
manner provided for in this Section):

 

If to Lender:

  

KeyBank National Association

  

11501 Outlook, Suite 300

  

Overland Park, Kansas 66211

  

Facsimile No.: 877-379-1625

  

Attention:  Loan Servicing

with a copy to:

  

Daniel Flanigan, Esq.

  

POLSINELLI

  

900 West 48th Place, Suite 900

  

Kansas City, Missouri 64112

  

Facsimile No.:  816-753-1536

If to Borrower:

  

CIO Intellicenter, Limited Partnership

  

c/o City Office REIT, Inc.

  

1075 West Georgia Street, Suite 2600

  

Vancouver, British Columbia V6E 3C9, Canada

  

Facsimile No.:  604-661-4873

  

Attention:  Jamie Farrar

With a copy to:

  

CIO Intellicenter, Limited Partnership

  

8150 North Central Expressway, Suite 1255

  

Dallas, Texas 75206

  

Attn:  Merrick Egan

With a copy to:

  

Miller, Canfield, Paddock & Stone, P.L.C.

  

101 North Main Street, 7th Floor

  

Ann Arbor, Michigan 48104

  

Facsimile No.:  734-747-7147

  

Attention:  Joseph M. Fazio, Esq.

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

Section 10.7    Intentionally Omitted.

 

96



--------------------------------------------------------------------------------

Section 10.8    Headings. The Article or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10  Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11  Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. To the extent permitted under
applicable law, Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement or the other
Loan Documents do not specifically and expressly provide for the giving of
notice by Lender to Borrower.

Section 10.12  Remedies of Borrower. If a claim or adjudication is made that
Lender or its agents have acted unreasonably or unreasonably delayed acting in
any case where by law or under this Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 10.13  Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender, for all reasonable and documented out-of-pocket costs and expenses
(including attorneys’ fees and expenses for outside counsel) incurred by Lender,
to the extent the payment of such costs and expenses is expressly made the
obligation of Borrower under the Loan Documents, in connection with (i) the
preparation, negotiation,

 

97



--------------------------------------------------------------------------------

execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower (including any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements; (iii) Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Lien in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vii) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the other Loan Documents, the
Property, or any other security given for the Loan; and (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property (including
any fees incurred by Servicer in connection with the transfer of the Loan to a
special servicer prior to a Default or Event of Default) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud, willful misconduct or bad faith of
Lender. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Clearing Account or Cash Management Account, as applicable.

(b)        Borrower shall indemnify, defend and hold harmless the Indemnified
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, reasonable and documented
out-of-pocket costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not an Indemnified Party shall be designated a party
thereto), that may be imposed on, incurred by, or asserted against any
Indemnified Party in any manner relating to or arising out of (i) any breach by
Borrower of its obligations under, or any material misrepresentation by Borrower
contained in, this Agreement or the other Loan Documents, or (ii) the use or
intended use of the proceeds of the Loan (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
any Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud, willful misconduct or bad
faith of such Indemnified Party. To the extent that the undertaking to
indemnify, defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.

 

98



--------------------------------------------------------------------------------

(c)        Borrower covenants and agrees to pay for or, if Borrower fails to
pay, to reimburse Lender for, any fees and expenses incurred by any Rating
Agency in connection with any Rating Agency review of the Loan, the Loan
Documents or any transaction contemplated thereby or any consent, approval,
waiver or confirmation obtained from such Rating Agency pursuant to the terms
and conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14  Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15  Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16  No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.

(b)        This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein. All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s
discretion, Lender deems it advisable or desirable to do so.

Section 10.17  Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, KeyBank National Association or any of their Affiliates
shall be subject to the prior written approval of Lender and KeyBank National
Association, which approval shall not be unreasonably withheld, conditioned, or
delayed.

 

99



--------------------------------------------------------------------------------

Section 10.18  Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Debt without any prior or different resort for collection or of the right
of Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

Section 10.19  Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents; provided, however, that
such waiver shall in no way limit or otherwise affect Borrower’s right to assert
a claim against Lender in any separate action or proceeding.

Section 10.20  Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21  Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, reasonable and
documented out-of-pocket costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein. The provisions of this Section 10.21
shall survive the expiration and termination of this Agreement and the payment
of the Debt.

 

100



--------------------------------------------------------------------------------

Section 10.22  Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23  Liability. If Borrower consists of more than one (1) Person the
obligations and liabilities of each Person shall be joint and several. Under no
circumstances whatsoever shall Lender have any liability for punitive, special,
consequential or incidental damages in connection with, arising out of, or in
any way related to or under this Loan Agreement or any other Loan Document or in
any way related to the transactions contemplated or any relationship established
by this Agreement or any other Loan Document or any act, omission or event
occurring in connection herewith or therewith, and, to the extent not expressly
prohibited by applicable laws, Borrower for itself and its Guarantor and
indemnitors waives all claims for punitive, special, consequential or incidental
damages. Lender shall have no duties or responsibilities except those expressly
set forth in this Agreement, the Security Instrument and the other Loan
Documents. Neither Lender nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by them as such hereunder
or in connection herewith, unless caused by their gross negligence, willful
misconduct or bad faith. This Agreement shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns
forever.

Section 10.24  Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a)        the right to consult with and advise Borrower’s management regarding
the significant business activities and business and financial developments of
Borrower; provided, however, that such consultations shall not include
discussions of environmental compliance programs or disposal of hazardous
substances. Consultation meetings should occur on a regular basis (no more
frequently than twice per calendar year) with Lender having the right to call
special meetings at any reasonable times and upon reasonable advance notice;

(b)        the right, in accordance with the terms of this Agreement, to examine
the books and records of Borrower at any reasonable times upon not less than
five (5) Business Days prior notice but no more than once in any calendar year
except during the continuance of an Event of Default;

(c)        the right, in accordance with the terms of this Agreement, including
Section 5.1.11 hereof, to receive quarterly and year end financial reports,
including balance sheets, statements of income, shareholder’s equity and cash
flow, a management report and schedules of outstanding indebtedness; and

(d)        the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and Controls, directly or indirectly, substantially all of the
interests in Lender.

 

101



--------------------------------------------------------------------------------

Section 10.25  OFAC. Borrower hereby represents, warrants and covenants that
neither Borrower nor any Guarantor is (or will be) a person with whom Lender is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury of the United States of
America (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby covenants to provide Lender with any additional information that Lender
deems reasonably necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities.

Section 10.26  Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterpart shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

ARTICLE XI – LOCAL LAW PROVISIONS

Section 11.1    Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article XI and the other provisions of this
Agreement, the terms and conditions of this Article XI shall control and be
binding.

Section 11.2    Trial by Jury. TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED
BY APPLICABLE LAW, EACH OF LENDER AND BORROWER HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER AND BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  BORROWER:  

CIO INTELLICENTER, LIMITED PARTNERSHIP,    

a Delaware limited partnership

  By:    CIO Intellicenter GP, LLC      a Delaware limited liability company  
   General Partner      By:/s/ James Farrar                                   
Name: James Farrar      Title: President

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By:/s/ Mary Ann Gripka                                               Name: Mary
Ann Gripka      Title: Vice President